TherapeuticsMD, Inc. 10-Q [txmd-10q_063019.htm] 

 

Exhibit 10.2

 



CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF
PUBLICLY DISCLOSED. [***] INDICATES THAT INFORMATION HAS BEEN REDACTED.

 

Execution Version





 

PLEDGE AND SECURITY AGREEMENT

 

dated as of April 24, 2019

 

among

 

EACH OF THE GRANTORS PARTY HERETO

 

and

 

TPG SPECIALTY LENDING, INC.,

 

as Administrative Agent

 





 

TABLE OF CONTENTS

 

SECTION 1. DEFINITIONS; GRANT OF SECURITY 1 1.1   General Definitions 1
1.2   Definitions; Interpretation 6 SECTION 2. GRANT OF SECURITY 7 2.1   Grant
of Security 7 2.2   Certain Limited Exclusions 8 SECTION 3. SECURITY FOR
OBLIGATIONS; GRANTORS REMAIN LIABLE 9 3.1   Security for Obligations 9
3.2   Continuing Liability Under Collateral 9 SECTION 4. REPRESENTATIONS AND
WARRANTIES AND COVENANTS 9 4.1   Generally 9 4.2   [Reserved] 12
4.3   Receivables 12 4.4   Investment Related Property 14 4.5   Material
Contracts 20 4.6   Letter of Credit Rights 21 4.7   Intellectual Property 21
4.8   Commercial Tort Claims 25 SECTION 5. ACCESS; RIGHT OF INSPECTION AND
FURTHER ASSURANCES; ADDITIONAL GRANTORS 25 5.1   [Reserved] 25 5.2   Further
Assurances 25 5.3   Additional Grantors 26 SECTION 6. ADMINISTRATIVE AGENT
APPOINTED ATTORNEY-IN-FACT 26 6.1   Power of Attorney 26 6.2   No Duty on the
Part of Administrative Agent or Secured Parties 27 SECTION 7. REMEDIES. 27
7.1   Generally 27 7.2   Application of Proceeds 29 7.3   Sales on Credit 30
7.4   Deposit Accounts 30 7.5   Investment Related Property 30
7.6   Intellectual Property 30 7.7   Cash Proceeds 32     SECTION 8. [RESERVED]
32 SECTION 9. CONTINUING SECURITY INTEREST; TRANSFER OF TERM LOANS 33 SECTION
10. STANDARD OF CARE; ADMINISTRATIVE AGENT MAY PERFORM 33 SECTION 11.
MISCELLANEOUS 33

 

Schedules

 



i



 

SCHEDULE 4.1 — GENERAL INFORMATION

SCHEDULE 4.4 — INVESTMENT RELATED PROPERTY

SCHEDULE 4.5 — MATERIAL CONTRACTS

SCHEDULE 4.6 — DESCRIPTION OF LETTERS OF CREDIT

SCHEDULE 4.7 — INTELLECTUAL PROPERTY - EXCEPTIONS

SCHEDULE 4.8 — COMMERCIAL TORT CLAIMS

 

Exhibits

 

EXHIBIT A — PLEDGE SUPPLEMENT

EXHIBIT B — TRADEMARK SECURITY AGREEMENT

EXHIBIT C — COPYRIGHT SECURITY AGREEMENT

EXHIBIT D — PATENT SECURITY AGREEMENT

 

ii



 

This PLEDGE AND SECURITY AGREEMENT, dated as of April 24, 2019 (as amended,
restated, supplemented or otherwise modified from time to time in accordance
with and subject to the terms and conditions hereof, this “Agreement”), among
EACH OF THE UNDERSIGNED, whether as an original signatory hereto or as an
Additional Grantor (as herein defined) (each, a “Grantor”), and TPG Specialty
Lending, Inc., as administrative agent for the Secured Parties (as herein
defined) (in such capacity as administrative agent, the “Administrative Agent”).

 

RECITALS:

 

WHEREAS, reference is made to that certain Financing Agreement, dated as of the
date hereof (as it may be amended, restated, supplemented or otherwise modified
from time to time, the “Financing Agreement”), by and among THERAPEUTICSMD,
INC., a Nevada corporation, as borrower (“Company” or “Borrower”), and certain
Subsidiaries of the Borrower, as Guarantors, the Lenders from time to time party
thereto and the Administrative Agent;

 

WHEREAS, in consideration of the extensions of credit and other accommodations
of Lenders as set forth in the Financing Agreement, each Grantor has agreed to
secure such Grantor’s obligations under the Loan Documents as set forth herein;

 

WHEREAS, each Grantor (other than Borrower) is a direct or indirect domestic
Subsidiary of Borrower;

 

WHEREAS, each Grantor will directly or indirectly obtain benefits from the
Financing Agreement and, accordingly, desires to execute this Agreement in order
to induce the Lenders to extend credit pursuant to the Financing Agreement and
other Loan Documents; and

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, each Grantor and the Administrative Agent agree
as follows:

 

Section 1. DEFINITIONS; GRANT OF SECURITY.

 

1.1General Definitions. In this Agreement, the following terms shall have the
following meanings:

 

“Account Debtor” shall mean each Person (or any successor or assign of such
Person) who is obligated with respect to a Receivable or any Supporting
Obligation related thereto.

 

“Accounts” shall mean all “accounts” as defined in Article 9 of the UCC.

 

“Additional Grantors” shall have the meaning assigned in Section 5.3.

 

“Agreement” shall have the meaning set forth in the preamble.

 

“Assigned Agreements” shall mean all agreements and contracts to which such
Grantor is a party as of the date hereof, or to which such Grantor becomes a
party after the date hereof, including, without limitation, each Material
Contract, as each such agreement may be amended, supplemented or otherwise
modified from time to time.

 

“Borrower” has the meaning set forth in the recitals.

 



 1 

 

 

“Cash Proceeds” shall have the meaning assigned in Section 7.7.

 

“Chattel Paper” shall mean all “chattel paper” as defined in Article 9 of the
UCC, including, without limitation, “electronic chattel paper” or “tangible
chattel paper”, as each term is defined in Article 9 of the UCC.

 

“Collateral” shall have the meaning assigned in Section 2.1.

 

“Collateral Records” shall mean books, records, ledger cards, files,
correspondence, customer lists, blueprints, technical specifications, manuals,
computer software, computer printouts, tapes, disks and related data processing
software and similar items that at any time evidence or contain information
relating to any of the Collateral or are otherwise necessary or helpful in the
collection thereof or realization thereupon.

 

“Collateral Support” shall mean all personal property assigned, hypothecated or
otherwise securing any Collateral and shall include any security agreement or
other agreement granting a lien or security interest in such real or personal
property.

 

“Commercial Tort Claims” shall mean all “commercial tort claims” as defined in
Article 9 of the UCC, including, without limitation, all commercial tort claims
listed on Schedule4.8 (as such schedule may be amended or supplemented from time
to time).

 

“Commodities Accounts” (i) shall mean all “commodity accounts” as defined in
Article 9 of the UCC and (ii) shall include, without limitation, all of the
accounts listed on Schedule 4.4 under the heading “Commodities Accounts” (as
such schedule may be amended or supplemented from time to time).

 

“Copyright Licenses” shall mean any and all agreements providing for the
granting of any right in or to Copyrights (whether such Grantor is licensee or
licensor thereunder) including, without limitation, each agreement referred to
in Schedule 4.7(B) (as such schedule may be amended or supplemented from time to
time).

 

“Copyrights” shall mean all United States, and foreign copyrights (including
Community designs), including but not limited to copyrights in software and
databases, and all Mask Works (as defined under 17 U.S.C. 901 of the U.S.
Copyright Act), whether registered or unregistered, and, with respect to any and
all of the foregoing: (i) all registrations and applications therefor including,
without limitation, the registrations and applications referred to in
Schedule 4.7(A) (as such schedule may be amended or supplemented from time to
time), (ii) all extensions and renewals thereof, (iii) all rights corresponding
thereto throughout the world, (iv) all rights to sue for past, present and
future infringements thereof, and (v) all Proceeds of the foregoing, including,
without limitation, licenses, royalties, income, payments, claims, damages and
proceeds of suit.

 

“Documents” shall mean all “documents” as defined in Article 9 of the UCC.

 

“Equipment” shall mean: (i) all “equipment” as defined in Article 9 of the UCC,
(ii) all machinery, manufacturing equipment, data processing equipment,
computers, office equipment, furnishings, furniture, appliances, fixtures and
tools (in each case, regardless of whether characterized as equipment under the
UCC) and (iii) all accessions or additions thereto, all parts thereof, whether
or not at any time of determination incorporated or installed therein or
attached thereto, and all replacements therefor, wherever located, now or
hereafter existing, including any fixtures.

 



 2 

 

 

“Financing Agreement” shall have the meaning set forth in the recitals.

 

“General Intangibles” (i) shall mean all “general intangibles” as defined in
Article 9 of the UCC, including “payment intangibles” also as defined in Article
9 of the UCC and (ii) shall include, without limitation, all interest rate or
currency protection or hedging arrangements, all tax refunds, licenses, permits,
concessions and authorizations, all Assigned Agreements and all Intellectual
Property (in each case, regardless of whether characterized as general
intangibles under the UCC).

 

“Goods” (i) shall mean all “goods” as defined in Article 9 of the UCC and (ii)
shall include, without limitation, all Inventory and Equipment (in each case,
regardless of whether characterized as goods under the UCC).

 

“Grantors” shall have the meaning set forth in the preamble.

 

“Indemnitee” shall mean the Administrative Agent, and its Affiliates’ officers,
partners, directors, trustees, employees, agents.

 

“Instruments” shall mean all “instruments” as defined in Article 9 of the UCC.

 

“Insurance” shall mean all insurance policies covering any or all of the
Collateral (regardless of whether the Administrative Agent is the loss payee
thereof).

 

“Intellectual Property” shall mean, collectively, the Copyrights, the Copyright
Licenses, the Patents, the Patent Licenses, the Trademarks, the Trademark
Licenses, the Trade Secrets, and the Trade Secret Licenses.

 

“Inventory” shall mean (i) all “inventory” as defined in Article 9 of the UCC
and (ii) all goods held for sale or lease or to be furnished under contracts of
service or so leased or furnished, all raw materials, work in process, finished
goods, and materials used or consumed in the manufacture, packing, shipping,
advertising, selling, leasing, furnishing or production of such inventory or
otherwise used or consumed in any Grantor’s business; all goods in which any
Grantor has an interest in mass or a joint or other interest or right of any
kind; and all goods which are returned to or repossessed by any Grantor, all
computer programs embedded in any goods and all accessions thereto and products
thereof (in each case, regardless of whether characterized as inventory under
the UCC).

 

“Investment Accounts” shall mean the Administrative Agent’s Account, Securities
Accounts, Commodities Accounts and Deposit Accounts.

 

“Investment Related Property” shall mean: (i) all “investment property” (as such
term is defined in Article 9 of the UCC) and (ii) all of the following
(regardless of whether classified as investment property under the UCC): all
Pledged Equity Interests, Pledged Debt, the Investment Accounts and certificates
of deposit.

 

“Letter of Credit Right” shall mean “letter-of-credit right” as defined in
Article 9 of the UCC.

 

“Money” shall mean “money” as defined in the UCC.

 



 3 

 

 

“Non-Assignable Contract” shall mean any agreement, contract or license to which
any Grantor is a party that by its terms purports to restrict or prevent the
assignment or granting of a security interest therein (either by its terms or by
any federal or state statutory prohibition or otherwise irrespective of whether
such prohibition or restriction is enforceable under Section 9-406 through 409
of the UCC).

 

“Patent Licenses” shall mean all agreements providing for the granting of any
right in or to Patents (whether such Grantor is licensee or licensor
thereunder).

 

“Patents” shall mean all United States and foreign patents and certificates of
invention and applications for any of the foregoing, including, but not limited
to: (i) each patent and patent application referred to in Schedule 4.7(C) hereto
(as such schedule may be amended or supplemented from time to time) and
including but not limited to the Annovera Patents, Bijuva Patents and Imvexxy
Patents, (ii) all reissues, divisions, continuations, continuations-in-part,
extensions, renewals, and reexaminations thereof, (iii) all rights corresponding
thereto throughout the world, (iv) all inventions and improvements described
therein, (v) all rights to sue for past, present and future infringements
thereof, (vi) all licenses, claims, damages, and proceeds of suit arising
therefrom, and (vii) all Proceeds of the foregoing, including, without
limitation, licenses, royalties, income, payments, claims, damages, and proceeds
of suit.

 

“Pledge Supplement” shall mean any supplement to this agreement in substantially
the form of Exhibit A.

 

“Pledged Debt” shall mean all Indebtedness owed to such Grantor, including,
without limitation, all Indebtedness described on Schedule 4.4(A) under the
heading “Pledged Debt” (as such schedule may be amended or supplemented from
time to time), issued by the obligors named therein, the instruments evidencing
such Indebtedness, and all interest, cash, instruments and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such Indebtedness.

 

“Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests and Pledged Trust Interests.

 

“Pledged LLC Interests” shall mean all interests in any limited liability
company including, without limitation, all limited liability company interests
listed on Schedule 4.4(A) under the heading “Pledged LLC Interests” (as such
schedule may be amended or supplemented from time to time) and the certificates,
if any, representing such limited liability company interests and any interest
of such Grantor on the books and records of such limited liability company or on
the books and records of any securities intermediary pertaining to such interest
and all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
limited liability company interests.

 

“Pledged Partnership Interests” shall mean all interests in any general
partnership, limited partnership, limited liability partnership or other
partnership including, without limitation, all partnership interests listed on
Schedule 4.4(A) under the heading “Pledged Partnership Interests” (as such
schedule may be amended or supplemented from time to time) and the certificates,
if any, representing such partnership interests and any interest of such Grantor
on the books and records of such partnership or on the books and records of any
securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such partnership
interests.

 



 4 

 

 

“Pledged Stock” shall mean all shares of capital stock owned by such Grantor,
including, without limitation, all shares of capital stock described on Schedule
4.4(A) under the heading “Pledged Stock” (as such schedule may be amended or
supplemented from time to time), and the certificates, if any, representing such
shares and any interest of such Grantor in the entries on the books of the
issuer of such shares or on the books of any securities intermediary pertaining
to such shares, and all dividends, distributions, cash, warrants, rights,
options, instruments, securities and other property or proceeds from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such shares.

 

“Pledged Trust Interests” shall mean all interests in a Delaware business trust
or other trust including, without limitation, all trust interests listed on
Schedule 4.4(A) under the heading “Pledged Trust Interests” (as such schedule
may be amended or supplemented from time to time) and the certificates, if any,
representing such trust interests and any interest of such Grantor on the books
and records of such trust or on the books and records of any securities
intermediary pertaining to such interest and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such trust interests.

 

“Proceeds” shall mean: (i) all “proceeds” as defined in Article 9 of the UCC,
(ii) payments or distributions made with respect to any Investment Related
Property and (iii) whatever is receivable or received when Collateral or
proceeds are sold, exchanged, collected or otherwise disposed of, whether such
disposition is voluntary or involuntary.

 

“Receivables” shall mean all rights to payment, whether or not earned by
performance, with respect to (i) goods or other property sold, leased, licensed,
assigned or otherwise disposed of and (ii) services rendered or to be rendered,
in each case, including, without limitation, all such rights constituting or
evidenced by any Account, Chattel Paper, Instrument, General Intangible or
Investment Related Property, together with all of Grantor’s rights, if any, in
any goods or other property giving rise to such right to payment and all
Collateral Support and Supporting Obligations related thereto and all
Receivables Records.

 

“Receivables Records” shall mean (i) all copies of all documents, instruments or
other writings or electronic records or other Records evidencing the
Receivables, (ii) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
including, without limitation, all tapes, cards, computer tapes, computer discs,
computer runs, record keeping systems and other papers and documents relating to
the Receivables, whether in the possession or under the control of Grantor or
any computer bureau or agent from time to time acting for Grantor or otherwise,
(iii) all evidences of the filing of financing statements and the registration
of other instruments in connection therewith, and amendments, supplements or
other modifications thereto, notices to other creditors or secured parties, and
certificates, acknowledgments, or other writings, including, without limitation,
lien search reports, from filing or other registration officers, (iv) all credit
information, reports and memoranda relating thereto and (v) all other written or
otherwise documented forms of information related in any way to the foregoing or
any Receivable.

 

“Record” shall have the meaning specified in Article 9 of the UCC.

 

“Secured Obligations” shall have the meaning assigned in Section 3.1.

 



 5 

 

 

“Secured Parties” shall mean the Administrative Agent and the Lenders and shall
include, without limitation, any former Administrative Agent or Lender to the
extent that any Obligations owing to such Person were incurred while such Person
was an Administrative Agent or Lender and such Obligations have not been paid or
satisfied in full.

 

“Securities Accounts” (i) shall mean all “securities accounts” as defined in
Article 8 of the UCC and (ii) shall include, without limitation, all of the
accounts listed on Schedule 4.4(A) under the heading “Securities Accounts” (as
such schedule may be amended or supplemented from time to time).

 

“Supporting Obligation” shall mean all “supporting obligations” as defined in
Article 9 of the UCC.

 

“Trademark Licenses” shall mean any and all agreements providing for the
granting of any right in or to Trademarks (whether such Grantor is licensee or
licensor thereunder) including, without limitation, each agreement referred to
in Schedule 4.7(F) (as such schedule may be amended or supplemented from time to
time).

 

“Trademarks” shall mean all United States, and foreign trademarks, trade names,
corporate names, company names, business names, fictitious business names,
Internet domain names, service marks, certification marks, collective marks,
logos, other source or business identifiers, designs and general intangibles of
a like nature, all registrations and applications for any of the foregoing
including, but not limited to: (i) the registrations and applications referred
to in Schedule 4.7(E) (as such schedule may be amended or supplemented from time
to time), (ii) all extensions or renewals of any of the foregoing, (iii) all of
the goodwill of the business connected with the use of and symbolized by the
foregoing, (iv) the right to sue for past, present and future infringement or
dilution of any of the foregoing or for any injury to goodwill, and (v) all
Proceeds of the foregoing, including, without limitation, licenses, royalties,
income, payments, claims, damages, and proceeds of suit.

 

“Trade Secret Licenses” shall mean any and all agreements providing for the
granting of any right in or to Trade Secrets (whether such Grantor is licensee
or licensor thereunder) including, without limitation, each agreement referred
to in Schedule 4.7(G) (as such schedule may be amended or supplemented from time
to time).

 

“Trade Secrets” shall mean all trade secrets and all other confidential or
proprietary information and know-how protectable by applicable law, whether or
not such Trade Secret has been reduced to a writing or other tangible form,
including all documents and things embodying, incorporating, or referring in any
way to such Trade Secret, including but not limited to: (i) the right to sue for
past, present and future misappropriation or other violation of any Trade
Secret, and (ii) all Proceeds of the foregoing, including, without limitation,
licenses, royalties, income, payments, claims, damages, and proceeds of suit.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York or, when the context implies, the Uniform Commercial Code
as in effect from time to time in any other applicable jurisdiction.

 

“United States” shall mean the United States of America.

 



 6 

 

 

1.2           Definitions; Interpretation. All capitalized terms used herein
(including the preamble and recitals hereto) and not otherwise defined herein
shall have the meanings ascribed thereto in the Financing Agreement or, if not
defined therein, in the UCC. References to “Sections,” “Exhibits” and
“Schedules” shall be to Sections, Exhibits and Schedules, as the case may be, of
this Agreement unless otherwise specifically provided. Section headings in this
Agreement are included herein for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose or be given any
substantive effect. Any of the terms defined herein may, unless the context
otherwise requires, be used in the singular or the plural, depending on the
reference. The use herein of the word “include” or “including”, when following
any general statement, term or matter, shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not nonlimiting
language (such as “without limitation” or “but not limited to” or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that fall within the broadest possible scope
of such general statement, term or matter. If any conflict or inconsistency
exists between this Agreement and the Financing Agreement, the Financing
Agreement shall govern. All references herein to provisions of the UCC shall
include all successor provisions under any subsequent version or amendment to
any Article of the UCC.

 

Section 2. GRANT OF SECURITY.

 

2.1           Grant of Security. Subject to Section 2.2, each Grantor hereby
grants to the Administrative Agent a security interest in and continuing Lien on
all of such Grantor’s right, title and interest in, to and under all personal
property of such Grantor including, but not limited to the following, in each
case whether now owned or existing or hereafter acquired or arising and wherever
located (all of which being hereinafter collectively referred to as the
“Collateral” and excluding, for the avoidance of doubt, any Excluded Assets (as
defined below)):

 

(a)       Accounts;

 

(b)       Chattel Paper;

 

(c)       Documents;

 

(d)       General Intangibles;

 

(e)       Goods;

 

(f)        Instruments;

 

(g)       Insurance;

 

(h)       Intellectual Property;

 

(i)        Investment Related Property;

 

(j)        Letter of Credit Rights;

 

(k)        Money (including, for the avoidance of doubt, Money in the
Administrative Agent’s Account);

 

(l)        Receivables and Receivable Records;

 



 7 

 

 

(m)      Commercial Tort Claims described on Schedule 4.8 and as supplemented by
any written notification given by a Grantor to Administrative Agent pursuant to
Section 4.8;

 

(n)       to the extent not otherwise included above, all Collateral Records,
Collateral Support and Supporting Obligations relating to any of the foregoing;

 

(o)       to the extent not covered by the preceding clauses of this Section
2.1, all other tangible and intangible personal property of such Grantor
(whether or not subject to the UCC), including, without limitation, all bank and
other accounts and all cash and all investments therein, all proceeds, products,
offspring, accessions, rents, profits, income, benefits, substitutions and
replacements of and to any of the property of such Grantor described in the
preceding clauses of this Section 2.1 hereof (including, without limitation, any
proceeds of insurance thereon and all causes of action, claims and warranties
now or hereafter held by such Grantor in respect of any of the items listed
above), and all books, correspondence, files and other Records, including,
without limitation, all tapes, disks, cards, software, data and computer
programs in the possession or under the control of such Grantor or any other
Person from time to time acting for such Grantor that at any time evidence or
contain information relating to any of the property described in the preceding
clauses of this Section 2 hereof or are otherwise necessary or helpful in the
collection or realization thereof; and

 

(p)       to the extent not otherwise included above, all Proceeds, products,
accessions, rents and profits of or in respect of any of the foregoing.

 

2.2           Certain Limited Exclusions. Notwithstanding anything herein or in
any other Loan Document to the contrary, in no event shall the Collateral
include or the security interest granted under Section 2.1 hereof attach to or
shall any perfection requirements be required with respect to (a) any of such
Grantor’s right, title or interest in any license, contract, lease or agreement
to which such Grantor is a party or any of its right, title or interest
thereunder to the extent, but only to the extent, that such a grant would, under
the express terms of such license, contract, lease or agreement result in a
breach of the terms of, constitute a default under or create a right of
termination in favor of any party thereto (other than any Grantor) such license,
contract, lease or agreement (other than to the extent that any such term (A)
has been waived or (B) would be rendered ineffective pursuant to Sections 9-406,
9-408, 9-409 of the UCC or other applicable provisions of the UCC of any
relevant jurisdiction or any other applicable law (including the Bankruptcy
Code) or principles of equity); provided, that (x) immediately upon the
ineffectiveness, lapse, termination or waiver of any such provision, the
Collateral shall include, and such Grantor shall be deemed to have granted a
security interest in, all such right, title and interest as if such provision
had never been in effect and (y) the foregoing exclusion shall in no way be
construed so as to limit, impair or otherwise affect the Administrative Agent’s
unconditional continuing security interest in and liens upon any rights or
interests of a Grantor in or to (1) monies due or to become due under or in
connection with any such license, contract, lease or agreement, or (2) any
proceeds from the sale, license, lease, or other dispositions of any such
license, contract, lease or agreement); (b) any intent-to-use United States
trademark applications for which an amendment to allege use or statement of use
has not been filed under 15 U.S.C. § 1051(c) or 15 U.S.C. §1051(d),
respectively, or if filed, has not been deemed in conformance with 15 U.S.C.
§1051(a) or examined and accepted, respectively, by the United States Patent and
Trademark Office, provided that upon such filing and acceptance, such
intent-to-use applications shall be included in the definition of Collateral;
(c) any Excluded Account; (d) those assets as to which the Administrative Agent
reasonably determines that the costs of obtaining such security interests in
such assets or perfection thereof are excessive in relation to the benefit to
the Administrative Agent and the Lenders of the security to be afforded thereby;
(e) motor vehicles, airplanes and other assets subject to certificates of title
to the extent (i) a lien therein cannot be perfected by the filing of UCC
financing statements and (ii) the aggregate fair market value of all such assets
is less than $250,000; (f) letter of credit rights less than $250,000 in the
aggregate, to the extent a lien therein cannot be perfected by the filing of UCC
financing statements, and Commercial Tort Claims less than $250,000 in the
aggregate; (g) any governmental licenses or state or local franchises, charters
and authorizations to the extent a security interest is prohibited or restricted
thereby after giving effect to the applicable anti-assignment provisions of
applicable law (including the UCC), other than proceeds and receivables thereof,
the assignment of which is expressly deemed effective under applicable law
notwithstanding such prohibition, and (h) assets which a pledge thereof or a
security interest therein is prohibited by applicable law (including the UCC),
other than proceeds and receivables thereof, the assignment of which is
expressly deemed effective under applicable law notwithstanding such prohibition
(the property referred to in this Section 2.2 being collectively referred to as
“Excluded Assets”).

 



 8 

 

 

Section 3. SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE.

 

3.1           Security for Obligations. This Agreement secures, and the
Collateral is collateral security for, the prompt and complete payment or
performance in full when due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including the
payment of amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. §362(a) (and any
successor provision thereof)), of all Obligations with respect to every Grantor,
in each case, in accordance with and subject to the terms and conditions of the
Financing Agreement (the “Secured Obligations”).

 

3.2           Continuing Liability Under Collateral. Notwithstanding anything
herein to the contrary, (i) each Grantor shall remain liable for all obligations
under the Collateral and nothing contained herein is intended or shall be a
delegation of duties to the Administrative Agent or any Secured Party, (ii) each
Grantor shall remain liable under each of the agreements included in the
Collateral, including, without limitation, any agreements relating to Pledged
Partnership Interests or Pledged LLC Interests, to perform all of the
obligations undertaken by it thereunder all in accordance with and pursuant to
the terms and provisions thereof and neither the Administrative Agent nor any
Secured Party shall have any obligation or liability under any of such
agreements by reason of or arising out of this Agreement or any other document
related thereto nor shall the Administrative Agent nor any Secured Party have
any obligation to make any inquiry as to the nature or sufficiency of any
payment received by it or have any obligation to take any action to collect or
enforce any rights under any agreement included in the Collateral, including,
without limitation, any agreements relating to Pledged Partnership Interests or
Pledged LLC Interests, and (iii) the exercise by the Administrative Agent of any
of its rights hereunder shall not release any Grantor from any of its duties or
obligations under the contracts and agreements included in the Collateral.

 

Section 4. REPRESENTATIONS AND WARRANTIES AND COVENANTS.

 

4.1           Generally.

 

(a)            Representations and Warranties. Each Grantor hereby represents
and warrants that:

 

(i)            it owns the Collateral purported to be owned by it or otherwise
has the rights it purports to have in each item of Collateral and, as to all
Collateral whether now existing or hereafter acquired, will continue to own or
have such rights in each item of the Collateral, in each case free and clear of
any and all Liens, rights or claims of all other Persons, in each case other
than Permitted Liens;

 



 9 

 

 

(ii)           it has indicated on Schedule 4.1(A) (as such schedule may be
amended or supplemented from time to time): (w) the type of organization of such
Grantor, (x) the jurisdiction of organization of such Grantor, (y) its
organizational identification number and (z) the jurisdiction where the chief
executive office or its sole place of business is located;

 

(iii)          as of the date hereof, the full legal name of such Grantor is as
set forth on Schedule 4.1(A) and it has not done in the last five (5) years, and
does not do, business under any other name (including any trade-name or
fictitious business name) except for those names set forth on Schedule 4.1(B);

 

(iv)          as of the date hereof, except as provided on Schedule 4.1(C), it
has not changed its name, jurisdiction of organization, chief executive office
or sole place of business or its corporate structure in any way (e.g., by
merger, consolidation, change in corporate form or otherwise) within the past
five (5) years;

 

(v)           it has not within the last five (5) years become bound (whether as
a result of merger or otherwise) as debtor under a security agreement entered
into by another Person, which has not heretofore been terminated or which does
not relate to Permitted Indebtedness;

 

(vi)          [reserved];

 

(vii)        (u) upon the filing of all UCC financing statements naming each
Grantor as “debtor” and the Administrative Agent as “secured party” and
describing the Collateral in the filing offices set forth opposite such
Grantor’s name on Schedule 4.1(E) hereof (as such schedule may be amended or
supplemented from time to time) and other filings delivered by each Grantor, (v)
upon delivery of all Instruments, Chattel Paper and certificated Pledged Equity
Interests and Pledged Debt, (w) upon sufficient identification of Commercial
Tort Claims, (x) upon execution of a control agreement establishing the
Administrative Agent’s “control” (within the meaning of Section 8-106, 9-106 or
9-104 of the UCC, as applicable) with respect to any Investment Account, (y)
upon consent of the issuer with respect to Letter of Credit Rights, and (z) to
the extent not subject to Article 9 of the UCC, upon recordation of the security
interests granted hereunder in Patents, Trademarks and Copyrights in the
applicable intellectual property registries, including but not limited to the
United States Patent and Trademark Office and the United States Copyright
Office, the security interests in the Collateral granted to the Administrative
Agent hereunder constitute valid and perfected first priority (subject in
priority only to the Permitted Liens that, pursuant to the definition of the
term “Permitted Liens”, are (i) prior to the Liens in favor of the
Administrative Agent by operation of law or (ii) not prohibited from being prior
to the Liens in favor of the Administrative Agent) Liens (subject to Permitted
Liens) on all of the Collateral;

 

(viii)        substantially contemporaneously with the initial funding of the
Term Loan on the Closing Date, all actions and consents, including all filings,
notices, registrations and recordings necessary or, in the reasonable discretion
of the Administrative Agent, desirable for the exercise by the Administrative
Agent of the voting or other rights provided for in this Agreement or the
exercise of remedies in respect of the Collateral have been made or obtained;

 



 10 

 

 

(ix)           other than the financing statements filed in favor of the
Administrative Agent, no effective UCC financing statement, fixture filing or
other instrument similar in effect in the United States under any applicable law
covering all or any part of the Collateral is on file in any filing or recording
office in the United States except for financing statements filed in connection
with Permitted Liens;

 

(x)            no authorization, approval or other action by, and no notice to
or filing with, any Governmental Authority or regulatory body is required for
either (i) the pledge or grant by any Grantor of the Liens purported to be
created in favor of the Administrative Agent hereunder or (ii) the exercise by
Administrative Agent of any rights or remedies in respect of any Collateral
(whether specifically granted or created hereunder or created or provided for by
applicable law), except (A) for the filings contemplated by clause (vii) above
and (B) as may be required, in connection with the disposition of any Investment
Related Property, by laws generally affecting the offering and sale of Capital
Stock;

 

(xi)           all information supplied by any Grantor with respect to any of
the Collateral (in each case taken as a whole with respect to any particular
Collateral) is accurate and complete in all material respects (it being
understood and agreed by each party to this Agreement that any projections,
budgets, estimates, pro forma financial information, any other forward-looking
statements or information of a general economic or industry nature contained in
such materials are based upon good faith estimates and assumptions believed by
such Grantor to be reasonable at the time made, it being recognized by
Administrative Agent and Lenders that such projections, budgets, estimates, pro
forma financial information and forward looking statements are not to be viewed
as facts and that actual results during the period or periods covered by any
such projections, budgets, estimates, pro forma financial information and
forward looking statements may differ from the projected results, and such
differences may be material);

 

(xii)          none of the Collateral constitutes, or is the Proceeds of, “farm
products” (as defined in the UCC);

 

(xiii)         it does not own any “as extracted collateral” (as defined in the
UCC) or any timber to be cut;

 

(xiv)         such Grantor has not become bound as a debtor, either by contract
or by operation of law, by a security agreement previously entered into by
another Person (other than a security agreement related to any Permitted
Indebtedness); and

 

(xv)          as of the date hereof, such Grantor has been duly organized as an
entity of the type as set forth opposite such Grantor’s name on Schedule 4.1(A)
solely under the laws of the jurisdiction as set forth opposite such Grantor’s
name on Schedule 4.1(A) and remains duly existing as such.

 

(b)           Covenants and Agreements. Each Grantor hereby covenants and agrees
that:

 

(i)            except for the security interest created by this Agreement, it
shall not create or suffer to exist any Lien upon or with respect to any of the
Collateral, except Permitted Liens, and such Grantor shall defend the Collateral
against all Persons at any time claiming any interest therein;

 



 11 

 

 

(ii)           it shall not produce, use or permit any Collateral to be used
unlawfully or in violation of any provision of this Agreement or in violation in
any material respect of any applicable statute, regulation or ordinance or any
policy of insurance covering the Collateral;

 

(iii)          it shall not change such Grantor’s legal name, legal identity,
corporate structure (e.g., by merger, consolidation, change in corporate form or
otherwise) sole place of business, chief executive office, type of organization
or jurisdiction of organization unless it shall have (a) notified the
Administrative Agent thereof in writing at least five (5) Business Days prior to
(or such shorter period acceptable to Administrative Agent in its sole
discretion) any such change or establishment, identifying such new proposed
name, identity, corporate structure, sole place of business, chief executive
office or jurisdiction of organization and providing such other information in
connection therewith as the Administrative Agent may reasonably request and (b)
taken all actions necessary to maintain the continuous validity, perfection and
the same or better priority of the Administrative Agent’s security interest in
the Collateral intended to be granted and agreed to hereby;

 

(iv)          [reserved];

 

(v)          Subject to Section 5.3 of the Financing Agreement, it shall pay
promptly when due all property and other taxes, assessments and governmental
charges or levies imposed upon, and all claims (including claims for labor,
materials and supplies) against, the Collateral;

 

(vi)          it shall not take or (to the extent in its control) permit any
action which could materially impair the Administrative Agent’s rights in the
Collateral; and

 

(vii)         it shall not sell, transfer or assign (by operation of law or
otherwise) any Collateral except as otherwise in accordance with the Financing
Agreement.

 

4.2           [Reserved].

 

4.3           Receivables.

 

(a)            Representations and Warranties. Each Grantor represents and
warrants that:

 

(i)            each Receivable (a) is and will be the legal, valid and binding
obligation of the Account Debtor in respect thereof, representing an unsatisfied
obligation of such Account Debtor and (b) is and will be enforceable in
accordance with its terms and will be in compliance in all material respects
with all applicable laws, whether federal, state, local or foreign (except as
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
laws relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability);

 

(ii)           none of the Account Debtors in respect of any Receivable that
constitutes Collateral is the government of the United States, any agency or
instrumentality thereof, any state or municipality or any foreign sovereign; and
no Receivable requires the consent of the Account Debtor in respect thereof in
connection with the pledge hereunder, except any consent which has been
obtained; and

 



 12 

 

 

(iii)          no Receivable is evidenced by, or constitutes, an Instrument or
Chattel Paper which has not been delivered to, or otherwise subjected to the
control of, the Administrative Agent to the extent required by, and in
accordance with Section 4.3(c).

 

(b)           Covenants and Agreements: Each Grantor hereby covenants and agrees
that:

 

(i)            it shall keep and maintain at its own cost and expense reasonably
satisfactory and complete records of the Receivables in all material respects,
including, but not limited to, copies of all documentation with respect to all
Receivables and records of all material dealings therewith;

 

(ii)           it shall mark conspicuously, in form and manner reasonably
satisfactory to the Administrative Agent, all Chattel Paper and Instruments with
an appropriate reference to the fact that the Administrative Agent has a
security interest therein;

 

(iii)          it shall perform in all material respects all of its obligations
with respect to the Receivables;

 

(iv)          except as otherwise provided in this subsection, each Grantor
shall use commercially reasonable efforts to continue to collect all amounts due
or to become due to such Grantor under the Receivables and any Supporting
Obligation and diligently exercise each material right it may have under any
Receivable any Supporting Obligation or Collateral Support, in each case, at its
own expense, and in connection with such collections and exercise, if an Event
of Default has occurred and is continuing, such Grantor shall use commercially
reasonable efforts to take such action as such Grantor or the Administrative
Agent may deem necessary. Notwithstanding the foregoing, the Administrative
Agent shall have the right at any time following the occurrence and during the
continuation of an Event of Default to notify, or require any Grantor to notify,
any Account Debtor of the Administrative Agent’s security interest in the
Receivables and any Supporting Obligation and, in addition, at any time
following the occurrence and during the continuation of an Event of Default, the
Administrative Agent may: (1) direct the Account Debtors under any Receivables
to make payment of all amounts due or to become due to such Grantor thereunder
directly to the Administrative Agent; (2) notify, or require any Grantor to
notify, each Person maintaining a lockbox or similar arrangement to which
Account Debtors under any Receivables have been directed to make payment to
remit all amounts representing collections on checks and other payment items
from time to time sent to or deposited in such lockbox or other arrangement
directly to the Administrative Agent; and (3) enforce, at the expense of such
Grantor, collection of any such Receivables and to adjust, settle or compromise
the amount or payment thereof, in the same manner and to the same extent as such
Grantor might have done. If the Administrative Agent notifies any Grantor that
it has elected to collect the Receivables in accordance with and subject to the
preceding sentence, any payments of Receivables received by such Grantor shall
be forthwith (and in any event within two (2) Business Days) deposited by such
Grantor in the exact form received, duly indorsed by such Grantor to the
Administrative Agent if required, in the Administrative Agent’s Account, and
until so turned over, all amounts and proceeds (including checks and other
instruments) received by such Grantor in respect of the Receivables, any
Supporting Obligation or Collateral Support shall be received in trust for the
benefit of the Administrative Agent hereunder and shall be segregated from other
funds of such Grantor and such Grantor shall not adjust, settle or compromise
the amount or payment of any Receivable, or release wholly or partly any Account
Debtor or obligor thereof, or allow any credit or discount thereon; and

 



 13 

 

 

(v)           it shall use its commercially reasonable efforts to keep in full
force and effect any Supporting Obligation or Collateral Support relating to any
Receivable.

 

(c)            Delivery and Control of Receivables. With respect to any
Receivable that evidences an amount greater than $250,000 and that is evidenced
by, or constitutes, Chattel Paper or Instruments, each Grantor shall cause each
originally executed copy thereof to be delivered to the Administrative Agent (or
its agent or designee) appropriately indorsed to the Administrative Agent or
indorsed in blank: (i) with respect to any such Receivables in existence on the
date hereof, on or prior to the date hereof and (ii) with respect to any such
Receivables hereafter arising, within thirty (30) days of such Grantor acquiring
rights therein. With respect to any Receivable that evidences an amount greater
than $250,000 and that would constitute “electronic chattel paper” under Article
9 of the UCC, each Grantor shall take all steps necessary to give the
Administrative Agent control over such Receivables (within the meaning of
Section 9-105 of the UCC): (i) with respect to any such Receivables in existence
on the date hereof, on or prior to the date hereof and (ii) with respect to any
such Receivables hereafter arising, within thirty (30) days of such Grantor
acquiring rights therein. Any Receivable not otherwise required to be delivered
or subjected to the control of the Administrative Agent in accordance with this
subsection (c) shall be delivered or subjected to such control upon written
request of the Administrative Agent at any time following the occurrence and
during the continuance of an Event of Default.

 

4.4           Investment Related Property.

 

4.4.1Investment Related Property Generally

 

(a)            Covenants and Agreements. Each Grantor hereby covenants and
agrees that:

 

(i)            in the event it acquires rights in any Investment Related
Property after the date hereof, it shall deliver to the Administrative Agent a
completed Pledge Supplement, substantially in the form of Exhibit A attached
hereto, together with all Supplements to Schedules thereto, reflecting such new
Investment Related Property and all other Investment Related Property;
notwithstanding the foregoing, it is understood and agreed that the security
interest of the Administrative Agent shall attach to all Investment Related
Property immediately upon any Grantor’s acquisition of rights therein and shall
not be affected by the failure of any Grantor to deliver a supplement to
Schedule 4.4 as required hereby;

 

(ii)           in the event such Grantor receives any dividends, economic
interest or distributions on any Investment Related Property, or any securities
or other property upon the merger, consolidation, liquidation or dissolution of
any issuer of any Investment Related Property, then (a) such dividends, interest
or distributions and securities or other property shall be included in the
definition of Collateral without further action and (b) such Grantor shall
promptly take all steps, if any, necessary to ensure the validity, perfection,
priority and, if applicable, control of the Administrative Agent over such
Investment Related Property to the extent required by this Agreement (including,
without limitation, delivery thereof to the Administrative Agent) and pending
any such action such Grantor shall be deemed to hold such dividends, interest,
distributions, securities or other property in trust for the benefit of the
Administrative Agent and shall segregate such dividends, distributions, Capital
Stock or other property from all other property of such Grantor; and

 



 14 

 

 

(iii)          each Grantor consents to the grant by each other Grantor of a
Security Interest in all Investment Related Property to the Administrative
Agent.

 

(b)            Delivery and Control.

 

(i)            Each Grantor agrees that with respect to any Investment Related
Property in which it currently has rights it shall comply with the provisions of
this Section 4.4.1(b) on or before the Closing Date and with respect to any
Investment Related Property hereafter acquired by such Grantor it shall comply
with the provisions of this Section 4.4.1(b) immediately upon acquiring rights
therein, in each case in form and substance reasonably satisfactory to the
Administrative Agent. With respect to any Investment Related Property evidencing
an amount greater than $250,000 that is represented by a certificate or that is
an “instrument” (other than any Investment Related Property credited to a
Securities Account) it shall cause such certificate or instrument to be
delivered to the Administrative Agent, indorsed in blank by an “effective
indorsement” (as defined in Section 8-107 of the UCC), regardless of whether
such certificate constitutes a “certificated security” for purposes of the UCC.
With respect to any Investment Related Property that is an “uncertificated
security” for purposes of the UCC (other than any “uncertificated securities”
credited to a Securities Account or any “uncertificated securities” which are
General Intangibles), it shall cause the issuer of such uncertificated security
to either (i) register the Administrative Agent as the registered owner thereof
on the books and records of the issuer or (ii) execute an agreement in form and
substance reasonably satisfactory to the Administrative Agent, pursuant to which
such issuer agrees to comply with the Administrative Agent’s instructions with
respect to such uncertificated security without further consent by such Grantor.

 

In addition to the foregoing, if any issuer of any Investment Related Property
is located in a jurisdiction outside of the United States, upon the request of
the Administrative Agent, each Grantor shall take such additional actions,
including, without limitation, causing the issuer to register the pledge on its
books and records or making such filings or recordings, in each case as may be
necessary or advisable, under the laws of such issuer’s jurisdiction to insure
the validity, perfection and priority of the security interest of the
Administrative Agent, subject to Permitted Liens. Upon the occurrence and during
the continuance of an Event of Default, the Administrative Agent shall have the
right, without notice to any Grantor, to transfer all or any portion of the
Investment Related Property to its name or the name of its nominee or agent. In
addition, the Administrative Agent shall have the right at any time following
the occurrence and during the continuance of an Event of Default, without notice
to any Grantor, to exchange any certificates or instruments representing any
Investment Related Property for certificates or instruments of smaller or larger
denominations.

 



 15 

 

 

(c)            Voting and Distributions.

 

(i)            So long as no Event of Default shall have occurred and be
continuing:

 

(1)except as otherwise provided under the covenants and agreements relating to
investment related property in this Agreement or elsewhere herein or in the
Financing Agreement, each Grantor shall be entitled to exercise or refrain from
exercising any and all voting and other consensual rights pertaining to the
Investment Related Property or any part thereof for any purpose not inconsistent
with the terms of this Agreement or the Financing Agreement; provided, no
Grantor shall exercise or refrain from exercising any such right if the
Administrative Agent shall have notified such Grantor that, in the
Administrative Agent’s reasonable discretion, such action would have a Material
Adverse Effect on the value of the Investment Related Property or any part
thereof; it being understood, however, that neither the voting by such Grantor
of any Pledged Stock for, or such Grantor’s consent to, the election of
directors (or similar governing body) at a regularly scheduled annual or other
meeting of stockholders or with respect to incidental matters at any such
meeting, nor such Grantor’s consent to or approval of any action otherwise
permitted under this Agreement and the Financing Agreement, shall be deemed
inconsistent with the terms of this Agreement or the Financing Agreement within
the meaning of this Section 4.4.1(c)(i)(1).

 

(ii)           Upon the occurrence and during the continuation of an Event of
Default:

 

(1)all rights of each Grantor to exercise or refrain from exercising the voting
and other consensual rights which it would otherwise be entitled to exercise
pursuant hereto shall cease and all such rights shall thereupon become vested in
the Administrative Agent who shall thereupon have the sole right to exercise
such voting and other consensual rights; and

 

(2)in order to permit the Administrative Agent to exercise the voting and other
consensual rights which it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions which it may be entitled to
receive hereunder: (A) each Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to the Administrative Agent all proxies, dividend
payment orders and other instruments as the Administrative Agent may from time
to time reasonably request and (B) each Grantor acknowledges that the
Administrative Agent may utilize the power of attorney set forth in Section 6.1.

 

4.4.2Pledged Equity Interests

 

(a)            Representations and Warranties. Each Grantor hereby represents
and warrants, that:

 

(i)            as of the date hereof, Schedule 4.4(A) sets forth under the
headings “Pledged Stock, “Pledged LLC Interests,” “Pledged Partnership
Interests” and “Pledged Trust Interests,” respectively, all of the Pledged
Stock, Pledged LLC Interests, Pledged Partnership Interests and Pledged Trust
Interests owned by any Grantor and such Pledged Equity Interests constitute the
percentage of issued and outstanding shares of stock, percentage of membership
interests, percentage of partnership interests or percentage of beneficial
interest of the respective issuers thereof indicated on such Schedule;

 



 16 

 

 

(ii)           as of the date hereof, except as set forth on Schedule 4.4(B), it
has not acquired any equity interests of another entity or substantially all the
assets of another entity within the past five (5) years;

 

(iii)          it is the record and beneficial owner of the Pledged Equity
Interests free of all Liens, rights or claims of other Persons other than
Permitted Liens and, as of the date hereof, except as set forth on Schedule 4.2
to the Financing Agreement, there are no outstanding warrants, options or other
rights to purchase, or shareholder, voting trust or similar agreements
outstanding with respect to, or property that is convertible into, or that
requires the issuance or sale of, any Pledged Equity Interests;

 

(iv)          without limiting the generality of Section 4.1(a)(v), no consent
of any Person including any other general or limited partner, any other member
of a limited liability company, any other shareholder or any other trust
beneficiary is necessary in connection with the creation, perfection or first
priority status of the security interest of the Administrative Agent in any
Pledged Equity Interests (subject to any Permitted Liens) or the exercise by the
Administrative Agent of the voting or other rights provided for in this
Agreement or the exercise of remedies in respect thereof;

 

(v)           none of the Pledged LLC Interests nor Pledged Partnership
Interests are or represent interests in issuers that: (a) are registered as
investment companies or (b) are dealt in or traded on securities exchanges or
markets; and

 

(vi)          none of the Pledged LLC Interests and Pledged Partnership
Interests are or represent interests in issuers that have opted to be treated as
securities under the uniform commercial code of any jurisdiction.

 

(b)           Covenants and Agreements. Each Grantor hereby covenants and agrees
that:

 

(i)            without the prior written consent of the Administrative Agent, it
shall not vote to enable or take any other action to: (a) amend or terminate any
partnership agreement, limited liability company agreement, certificate of
incorporation, by-laws or other organizational documents in any way that
materially adversely affects the validity, perfection or priority of the
Administrative Agent’s security interest in such applicable Pledged Stock,
Pledged LLC Interests, Pledged Partnership Interests and Pledged Trust
Interests, (b) permit any issuer of any Pledged Equity Interest to issue any
additional stock, partnership interests, limited liability company interests or
other equity interests of any nature or to issue securities convertible into or
granting the right of purchase or exchange for any stock or other equity
interest of any nature of such issuer, (c) other than as permitted under the
Financing Agreement, permit any issuer of any Pledged Equity Interest to dispose
of all or a material portion of their assets, (d) waive any default under or
breach of any material terms of organizational document relating to the issuer
of any Pledged Equity Interest or the material terms of any Pledged Debt, or (e)
cause any issuer of any Pledged Partnership Interests or Pledged LLC Interests
which are not securities (for purposes of the UCC) on the date hereof to elect
or otherwise take any action to cause such Pledged Partnership Interests or
Pledged LLC Interests to be treated as securities for purposes of the UCC;
provided, however, notwithstanding the foregoing, if any issuer of any Pledged
Partnership Interests or Pledged LLC Interests takes any such action in
violation of the foregoing in this clause (b)(i)(e), such Grantor shall promptly
notify the Administrative Agent in writing of any such election or action and,
in such event, shall take all steps necessary to establish the Administrative
Agent’s “control” thereof;

 



 17 

 

 

(ii)           it shall comply in all material respects with all of its
obligations under any partnership agreement or limited liability company
agreement relating to Pledged Partnership Interests or Pledged LLC Interests and
shall use commercially reasonable efforts to enforce all of its rights with
respect to any Investment Related Property;

 

(iii)          except as permitted by the Financing Agreement, without the prior
written consent of the Administrative Agent, it shall not permit any issuer of
any Pledged Equity Interest to merge or consolidate unless (i) such issuer
creates a security interest that is perfected by a filed financing statement
(that is not effective solely under section 9-508 of the UCC) in collateral in
which such new debtor has or acquires rights, and (ii) all the outstanding
capital stock or other equity interests of the surviving or resulting
corporation, limited liability company, partnership or other entity is, upon
such merger or consolidation, pledged hereunder in accordance with the terms
hereof and no cash, securities or other property is distributed in respect of
the outstanding equity interests of any other constituent Grantor; and

 

(iv)         each Grantor consents to the grant by each other Grantor of a
security interest in all Investment Related Property to the Administrative Agent
and, without limiting the foregoing, consents to the transfer at any time
following the occurrence and continuance of an Event of Default of any Pledged
Partnership Interest and any Pledged LLC Interest to the Administrative Agent or
its nominee and to the substitution of the Administrative Agent or its nominee
as a partner in any partnership or as a member in any limited liability company
with all the rights and powers related thereto.

 

4.4.3Pledged Debt

 

(a)            Representations and Warranties. Each Grantor hereby represents
and warrants that:

 

(i)            as of the date hereof, Schedule 4.4 sets forth under the heading
“Pledged Debt” all of the Pledged Debt owned by any Grantor and all of such
Pledged Debt has been duly authorized or issued, and delivered and is the legal,
valid and binding obligation of the issuers thereof (except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability) and is not in default in any material respect.

 

(b)           Covenants and Agreements. Each Grantor hereby covenants and agrees
that:

 

(i)            it shall notify the Administrative Agent of any default under any
Pledged Debt that has caused, either in any individual case or in the aggregate,
a Material Adverse Effect.

 



 18 

 

 

4.4.4Investment Accounts

 

(a)            Representations and Warranties. Each Grantor hereby represents
and warrants that:

 

(i)            as of the date hereof, Schedule 4.4 hereto sets forth under the
headings “Securities Accounts” and “Commodities Accounts,” respectively, all of
the Securities Accounts and Commodities Accounts in which each Grantor has an
interest. Each Grantor is the sole entitlement holder of each such Securities
Account and Commodity Account, and such Grantor has not consented to, and is not
otherwise aware of, any Person (other than the Administrative Agent pursuant
hereto) having “control” (within the meanings of Sections 8-106 and 9-106 of the
UCC) over, or any other interest in, any such Securities Account or Commodity
Account or securities or other property credited thereto, in each case, except
for any applicable depositary bank or institution holding such Securities
Account or Commodity Account on behalf of such Grantor;

 

(ii)           as of the date hereof, Schedule 4.4 hereto sets forth under the
headings “Deposit Accounts” all of the Deposit Accounts owned by each Grantor.
Each Grantor is the sole account holder of each such Deposit Account and such
Grantor has not consented to, and is not otherwise aware of, any Person (other
than the Administrative Agent pursuant hereto) having either sole dominion and
control (within the meaning of common law) or “control” (within the meanings of
Section 9-104 of the UCC) over, or any other interest in, any such Deposit
Account or any money or other property deposited therein, in each case, except
for any applicable depositary bank or institution holding such Deposit Account
on behalf of such Grantor; and

 

(iii)          Each Grantor has taken all actions necessary, including those
specified in Section 4.4.4(b), to: (a) establish Administrative Agent’s
“control” (within the meanings of Sections 8-106 and 9-106 of the UCC) over any
portion of the Investment Related Property constituting Certificated Securities,
Securities Accounts, Securities Entitlements or Commodities Accounts (each as
defined in the UCC); (b) establish the Administrative Agent’s “control” (within
the meaning of Section 9-104 of the UCC) over all Deposit Accounts (other than
Excluded Accounts); and (c) deliver all Instruments evidencing obligations in an
amount greater than $250,000 to the Administrative Agent.

 

(b)           Covenant and Agreement. Each Grantor hereby covenants and agrees
with the Administrative Agent and each other Secured Party that it shall not
close or terminate any Investment Account without the prior consent of the
Administrative Agent and unless a successor or replacement account has been
established with the consent of the Administrative Agent with respect to which
successor or replacement account a control agreement has been entered into by
the appropriate Grantor, Administrative Agent and securities intermediary or
depository institution at which such successor or replacement account is to be
maintained in accordance with the provisions of Section 4.4.4(c).

 

(c)            Delivery and Control

 

(i)            With respect to any Investment Related Property consisting of
Securities Accounts or Securities Entitlements, it shall cause the securities
intermediary maintaining such Securities Account or Securities Entitlement to
enter into an agreement, in form and substance reasonably satisfactory to the
Administrative Agent, pursuant to which, subject to the terms and conditions
thereof, it shall agree to comply with the Administrative Agent’s “entitlement
orders” without further consent by such Grantor. With respect to any Investment
Related Property that is a “Deposit Account” (other than any Excluded Account)
it shall cause the depositary institution maintaining such account to enter into
an agreement, in form and substance reasonably satisfactory to the
Administrative Agent, pursuant to which, and subject to the terms and conditions
thereof, the Administrative Agent shall have control over such Deposit Account
(within the meaning of the common law) and “control” (within the meaning of
Section 9-104 of the UCC) over such Deposit Account. At all times prior to the
occurrence and continuance of an Event of Default, the Grantors shall have full
access to the cash on deposit in such Deposit Accounts, and the Administrative
Agent agrees not to deliver a control notice or take any other action to control
such Deposit Accounts unless and until an Event of Default has occurred and is
continuing. Upon the occurrence of an Event of Default, with respect to any
Deposit Account (other than an Excluded Account) subject to a Control Agreement,
the Administrative Agent may give instructions and directions to such bank or
depositary institution to wire all amounts on deposit in such Deposit Account
each Business Day to the Administrative Agent’s Account. Each Grantor shall have
entered into such control agreement or agreements with respect to: (i) any
Securities Accounts, Securities Entitlements or Deposit Accounts (other than any
Excluded Accounts) that exist on the Closing Date, as of or prior to the Closing
Date (except as otherwise agreed to by the Administrative Agent in writing) and
(ii) any Securities Accounts or Securities Entitlements evidencing an amount
greater than $250,000 or Deposit Accounts (other than any Excluded Accounts)
that are created or acquired after the Closing Date, as of or prior to the
deposit or transfer of any such Securities Entitlements or funds, whether
constituting moneys or investments, into such Securities Accounts or such
Deposit Accounts.

 



 19 

 

 

4.5           Material Contracts.

 

(a)            Representations and Warranties. Each Grantor hereby represents
and warrants that:

 

(i)            Schedule 4.5 (as such schedule may be amended or supplemented
from time to time) sets forth all of the Material Contracts to which such
Grantor has rights; and

 

(ii)           the Material Contracts, true and complete copies (including any
amendments or supplements thereof) of which have been furnished to the
Administrative Agent, to such Grantor’s knowledge, have been duly authorized,
executed and delivered by all parties thereto, are in full force and effect and
are binding upon and enforceable against all parties thereto in accordance with
their respective terms (except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability). There
exists no default under any Material Contract by any party thereto giving any
party thereto the right to terminate such Material Contract and neither such
Grantor, nor to its knowledge, any other Person party thereto is likely to
become in default thereunder and no Person party thereto has any defenses,
counterclaims or right of set-off with respect to any Material Contract (except
as provided under such Material Contract.

 

(b)           Covenants and Agreements. Each Grantor hereby covenants and agrees
that:

 

(i)            in addition to any rights under the Section of this Agreement
relating to Receivables, after the occurrence and during the continuance of an
Event of Default, the Administrative Agent may at any time notify, or require
any Grantor to so notify, the counterparty on any Material Contract of the
security interest of the Administrative Agent therein. In addition, after the
occurrence and during the continuance of an Event of Default, the Administrative
Agent may upon written notice to the applicable Grantor, notify, or require any
Grantor to notify, the counterparty to make all payments under the Material
Contracts required to be paid to such Grantor directly to the Administrative
Agent;

 



 20 

 

 

(ii)           it shall perform in all material respects all of its obligations
with respect to the Material Contracts;

 

(iii)          it shall promptly and diligently use commercially reasonable
efforts to exercise each material right (except the right of termination) it may
have under any Material Contract, any Supporting Obligation or Collateral
Support, in each case, at its own expense, and in connection with such
collections and exercise after the occurrence and during the continuance of an
Event of Default, such Grantor shall take such action as such Grantor or the
Administrative Agent may deem necessary or, in the Administrative Agent’s
reasonable discretion, advisable;

 

(iv)          it shall use commercially reasonable efforts to keep in full force
and effect any Supporting Obligation or Collateral Support relating to any
Material Contract.

 

4.6           Letter of Credit Rights.

 

(a)            Representations and Warranties. Each Grantor hereby represents
and warrants that all material letters of credit to which such Grantor has
rights is listed on Schedule 4.6 (as such schedule may be amended or
supplemented from time to time) hereto.

 

(b)            Covenants and Agreements. Each Grantor hereby covenants and
agrees that with respect to any material letter of credit hereafter arising it
shall obtain the consent of the issuer thereof to the assignment of the proceeds
of the letter of credit to the Administrative Agent and shall deliver to the
Administrative Agent a completed Pledge Supplement, substantially in the form of
Exhibit A attached hereto, together with all Supplements to Schedules thereto.

 

4.7           Intellectual Property.

 

(a)            Representations and Warranties. As of the date hereof, except as
disclosed in Schedule 4.7(H), each Grantor hereby represents and warrants that:

 

(i)            Schedule 4.7 sets forth a true and complete list of (1) all
United States, state and foreign registrations of and applications for Patents,
Trademarks, and Copyrights owned by each Grantor, including but not limited to
the Annovera Patents, the Bijuva Patents and the Imvexxy Patents and (2) all
Patent Licenses, Trademark Licenses, Trade Secret Licenses and Copyright
Licenses to which a Grantor is a party and which are material to the business of
such Grantor;

 

(ii)           it is the sole and exclusive owner of the entire right, title,
and interest in and to all Intellectual Property listed on Schedule 4.7, and
owns or has the valid right to use all other Intellectual Property material to
or necessary to conduct its business, free and clear of all Liens, claims,
encumbrances and licenses, in each case except for Permitted Liens and the
licenses set forth on Schedule 4.7(B), (D), (F) and (G);

 

(iii)          all Intellectual Property is subsisting and has not been adjudged
invalid or unenforceable, in whole or in part, and each Grantor has performed
all acts and has paid all renewal, maintenance, and other fees and taxes
required to maintain each and every material registration and application of
Copyrights, Patents and Trademarks in full force and effect;

 



 21 

 

 

(iv)         to the best of such Grantor’s knowledge, all Intellectual Property
is valid and enforceable; no holding, decision, or judgment has been rendered in
any action or proceeding before any court or administrative authority
challenging the validity of, such Grantor’s right to register, or such Grantor’s
rights to own or use, any Intellectual Property and no such action or proceeding
is pending or, to the best of such Grantor’s knowledge, threatened;

 

(v)          all registrations and applications for Copyrights, Patents and
Trademarks are standing in the name of each Grantor, and none of the Trademarks,
Patents, Copyrights or Trade Secrets has been licensed by any Grantor to any
Affiliate or third party, except as disclosed in Schedule 4.7(B), (D), (F) or
(G);

 

(vi)          each Grantor has been using commercially reasonable statutory
notice of registration in connection with its use of registered Trademarks,
commercially reasonable marking practices in connection with the use of Patents,
and commercially reasonable notice of copyright in connection with the
publication of Copyrights material to the business of such Grantor;

 

(vii)         each Grantor uses commercially reasonable standards of quality in
the manufacture, distribution, and sale of all products sold and in the
provision of all services rendered under or in connection with all Trademark
Collateral and has taken all action necessary to insure that all licensees of
the Trademark Collateral owned by such Grantor use such commercially reasonable
standards of quality;

 

(viii)       to the best of such Grantor’s knowledge, the conduct of such
Grantor’s business does not infringe upon or otherwise violate any trademark,
patent, copyright, trade secret or other intellectual property right owned or
controlled by a third party; no claim has been made that the use of any
Intellectual Property owned or used by Grantor (or any of its respective
licensees) violates the asserted rights of any third party;

 

(ix)          to the best of each Grantor’s knowledge, no third party is
infringing upon or otherwise violating any rights in any Intellectual Property
owned or used by such Grantor, or any of its respective licensees;

 

(x)            each Grantor has taken reasonable steps to maintain the
confidentiality of and otherwise protect and enforce its rights in all trade
secrets owned by such Grantor that are necessary in the business of such
Grantor;

 

(xi)           no settlement or consents, covenants not to sue, nonassertion
assurances, or releases have been entered into by Grantor or to which Grantor is
bound that adversely affect Grantor’s rights to own or use any Intellectual
Property set forth in Schedule 4.7;

 

(xii)         each Grantor has not made a previous assignment, sale, transfer or
agreement constituting a present or future assignment, sale, transfer or
agreement of any Intellectual Property set forth in Schedule 4.7 that has not
been terminated or released. There is no effective financing statement on file
or recorded in any public office in the United States, granting a security
interest in or otherwise encumbering any part of the Intellectual Property,
other than in favor of the Administrative Agent.

 



 22 

 

 

(b)            Covenants and Agreements. Each Grantor hereby covenants and
agrees as follows:

 

(i)            it shall not do any act or omit to do any act whereby any of the
Intellectual Property which is material to the business of Grantor may lapse, or
become abandoned, dedicated to the public, or unenforceable, or which would
adversely affect the validity, grant, or enforceability of the security interest
granted therein;

 

(ii)           it shall not, with respect to any Trademarks which are material
to the business of any Grantor, cease the use of any of such Trademarks or fail
to maintain the level of the quality of products sold and services rendered
under any of such Trademark at a level at least substantially consistent with
the quality of such products and services as of the date hereof, and each
Grantor shall take all steps necessary to insure that licensees of such
Trademarks use such consistent standards of quality;

 

(iii)          it shall, within thirty (30) days of the creation or acquisition
of any Copyrightable work which is material to the business of Grantor, apply to
register the Copyright in the United States Copyright Office;

 

(iv)          it shall promptly notify the Administrative Agent if it knows or
has reason to know that all or part of any Annovera Patent, Bijuva Patent,
Imvexxy Patent, or any item of the Intellectual Property that is material to the
business of any Grantor may become (a) abandoned or dedicated to the public or
placed in the public domain, except at the end of the natural term of any of the
aforementioned patents, (b) invalid or unenforceable, or (c) subject to any
adverse determination or development (including the institution of proceedings)
in any action or proceeding in the United States Patent and Trademark Office,
the United States Copyright Office, any state registry, any foreign counterpart
of the foregoing, or any court;

 

(v)           it shall take all reasonable steps in the United States Patent and
Trademark Office, the United States Copyright Office, any state registry or any
foreign counterpart of the foregoing, to pursue any application and maintain any
registration of each Trademark, Patent, and Copyright that is owned by any
Grantor and material to its business which is now or shall become included in
the Intellectual Property including, but not limited to, those items on Schedule
4.7(A), (C) and (E);

 

(vi)          in the event that any material Intellectual Property owned by or
exclusively licensed to any Grantor is infringed, misappropriated, or diluted by
a third party, such Grantor shall promptly take all reasonable actions to stop
such infringement, misappropriation, or dilution and protect its rights in such
Intellectual Property including, but not limited to, the initiation of a suit
for injunctive relief and to recover damages;

 

(vii)         it shall promptly (but in no event more than forty-five (45) days
after any Grantor obtains knowledge thereof) report to the Administrative Agent
(i) the filing of any application to register any material Intellectual Property
with the United States Patent and Trademark Office or the United States
Copyright Office (whether such application is filed by such Grantor or through
any agent, employee, licensee, or designee thereof) and (ii) the registration of
any such material Intellectual Property by any such office, in each case by
executing and delivering to the Administrative Agent a completed Pledge
Supplement, substantially in the form of Exhibit A attached hereto, together
with all Supplements to Schedules thereto;

 



 23 

 

 

(viii)        it shall, promptly upon the reasonable request of the
Administrative Agent, execute and deliver to the Administrative Agent any
document required to acknowledge, confirm, register, record, or perfect, in each
case, to the extent required by this Agreement, the Administrative Agent’s
interest in any part of the Intellectual Property, whether now owned or
hereafter acquired;

 

(ix)           except with the prior consent of the Administrative Agent or as
permitted under the Financing Agreement, each Grantor shall not execute, and
there will not be on file in any public office in the United States, any
financing statement or other document or instruments, except financing
statements or other documents or instruments filed or to be filed in favor of
the Administrative Agent and each Grantor shall not sell, assign, transfer,
license, grant any option, or create or suffer to exist any Lien upon or with
respect to the Intellectual Property, except for Permitted Liens and the Lien
created by and under this Agreement and the other Loan Documents;

 

(x)            it shall hereafter use commercially reasonable efforts so as not
to permit the inclusion in any contract to which it hereafter becomes a party of
any provision that could or might in any way materially impair or prevent the
creation of a security interest in, or the assignment of, such Grantor’s rights
and interests in any property included within the definitions of any
Intellectual Property acquired under such contracts;

 

(xi)          it shall take reasonable steps to maintain the confidentiality of,
and otherwise protect and enforce its rights in, the Intellectual Property that
is necessary in the conduct of such Grantor’s business, including, as applicable
(A) protecting the secrecy and confidentiality of its confidential information
and Trade Secrets by having and enforcing a policy requiring all current
employees, consultants, licensees, vendors and contractors with access to such
information to execute appropriate confidentiality agreements and (B) taking
actions reasonably necessary to ensure that no Trade Secret falls into the
public domain;

 

(xii)          it shall use proper statutory notice in connection with its use
of any of the Intellectual Property; and

 

(xiii)         it shall continue to collect, at its own expense, all amounts due
or to become due to such Grantor in respect of the Intellectual Property or any
portion thereof. In connection with such collections, each Grantor may take
(and, at the Administrative Agent’s reasonable direction, shall take) such
action as such Grantor or the Administrative Agent may deem reasonably necessary
to enforce collection of such amounts. Notwithstanding the foregoing, the
Administrative Agent shall have the right at any time following the occurrence
and during the continuance of an Event of Default, to notify, or require any
Grantor to notify, any obligors with respect to any such amounts of the
existence of the security interest created hereby.

 



 24 

 

 

4.8           Commercial Tort Claims

 

(a)            Representations and Warranties. As of the date hereof, each
Grantor hereby represents and warrants that Schedule 4.8 sets forth all
Commercial Tort Claims of each Grantor in a stated amount greater than $250,000;
and

 

(b)           Covenants and Agreements. Each Grantor hereby covenants and agrees
that with respect to any Commercial Tort Claim in a stated amount greater than
$250,000 hereafter arising it shall deliver to the Administrative Agent a
completed Pledge Supplement, substantially in the form of Exhibit A attached
hereto, together with all Supplements to Schedules thereto, identifying such new
Commercial Tort Claims.

 

Section 5. ACCESS; RIGHT OF INSPECTION AND FURTHER ASSURANCES; ADDITIONAL
GRANTORS.

 

5.1           [Reserved].

 

5.2           Further Assurances.

 

(a)            Each Grantor agrees that from time to time, at the expense of
such Grantor, that it shall promptly execute and deliver all further instruments
and documents, and take all further action, that may be necessary, or that the
Administrative Agent may reasonably request, in order to create and/or maintain
the validity, perfection or priority of and protect any security interest
granted hereby or to enable the Administrative Agent to exercise and enforce its
rights and remedies hereunder with respect to any Collateral. Without limiting
the generality of the foregoing, each Grantor shall:

 

(i)            file such financing or continuation statements, or amendments
thereto, and execute and deliver such other agreements, instruments,
endorsements, powers of attorney or notices, as may be necessary or desirable,
or as the Administrative Agent may reasonably request, in order to perfect and
preserve the security interests granted or purported to be granted hereby;

 

(ii)          subject to Section 5.2(c), take all actions necessary to ensure
the recordation of appropriate evidence of the Liens and security interest
granted hereunder in the Intellectual Property with any intellectual property
registry in which said Intellectual Property is registered or in which an
application for registration is pending including, without limitation, the
United States Patent and Trademark Office, the United States Copyright Office,
the various Secretaries of State, and the foreign counterparts on any of the
foregoing; and

 

(iii)          at the Administrative Agent’s reasonable written request, appear
in and defend any action or proceeding that may affect such Grantor’s title to
or the Administrative Agent’s security interest in all or any part of the
Collateral.

 

(b)            Subject to Section 5.2(c), Each Grantor hereby authorizes the
Administrative Agent to file a Record or Records, including, without limitation,
financing or continuation statements, and amendments thereto, in any
jurisdictions and with any filing offices as are necessary or, in the
Administrative Agent’s reasonable discretion, advisable to perfect the security
interest granted to the Administrative Agent herein. Such financing statements
may describe the Collateral in the same manner as described herein or may
contain an indication or description of collateral that describes such property
in any other manner as the Administrative Agent may determine, in its sole
discretion, is necessary, advisable or prudent to ensure the perfection of the
security interest in the Collateral granted to the Administrative Agent herein,
including, without limitation, describing such property as “all assets” or “all
personal property, whether now owned or hereafter acquired.” Each Grantor shall
furnish to the Administrative Agent from time to time statements and schedules
further identifying and describing the Collateral and such other reports in
connection with the Collateral as the Administrative Agent may reasonably
request in writing, all in reasonable detail.

 



 25 

 

 

(c)            Notwithstanding anything to the contrary in this Agreement or in
any other Loan Document, unless requested by the Administrative Agent in its
reasonable discretion, none of the Grantors or any of their Subsidiaries shall
be required, nor shall the Administrative Agent or any Lender be authorized, to
take any action with respect to any assets or property of any Grantor located
outside of the United States.

 

5.3           Additional Grantors. From time to time subsequent to the date
hereof, additional Persons may become parties hereto as additional Grantors
(each, an “Additional Grantor”), by executing a Counterpart Agreement. Upon
delivery of any such counterpart agreement to the Administrative Agent, notice
of which is hereby waived by Grantors, each Additional Grantor shall be a
Grantor and shall be as fully a party hereto as if Additional Grantor were an
original signatory hereto. Each Grantor expressly agrees that its obligations
arising hereunder shall not be affected or diminished by the addition or release
of any other Grantor hereunder, nor by any election of Administrative Agent not
to cause any Subsidiary of Borrower to become an Additional Grantor hereunder.
This Agreement shall be fully effective as to any Grantor that is or becomes a
party hereto regardless of whether any other Person becomes or fails to become
or ceases to be a Grantor hereunder. For the avoidance of doubt, unless
requested by the Administrative Agent in its sole discretion, no Foreign
Subsidiary of Borrower shall be a Grantor or otherwise be required to pledge its
assets.

 

Section 6. ADMINISTRATIVE AGENT APPOINTED ATTORNEY-IN-FACT.

 

6.1           Power of Attorney. Each Grantor hereby irrevocably appoints the
Administrative Agent (such appointment being coupled with an interest) as such
Grantor’s attorney-in-fact, with full authority in the place and stead of such
Grantor and in the name of such Grantor, the Administrative Agent or otherwise,
from time to time in the Administrative Agent’s discretion to take any action
and to execute any instrument that the Administrative Agent may deem reasonably
necessary to accomplish the purposes of this Agreement, including, without
limitation, the following:

 

(a)            upon the occurrence and during the continuance of any Event of
Default, to obtain and adjust insurance required to be maintained by such
Grantor or paid to the Administrative Agent pursuant to the Financing Agreement;

 

(b)            upon the occurrence and during the continuance of any Event of
Default, to ask for, demand, collect, sue for, recover, compound, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral;

 

(c)             upon the occurrence and during the continuance of any Event of
Default, to receive, endorse and collect any drafts or other instruments,
documents and chattel paper in connection with clause (b) above;

 

(d)            upon the occurrence and during the continuance of any Event of
Default, to file any claims or take any action or institute any proceedings that
the Administrative Agent may deem necessary or desirable for the collection of
any of the Collateral or otherwise to enforce the rights of the Administrative
Agent with respect to any of the Collateral;

 



 26 

 

 

(e)            to prepare and file any UCC financing statements against such
Grantor as debtor;

 

(f)            to prepare, sign, and file for recordation in any intellectual
property registry, appropriate evidence of the lien and security interest
granted herein in the Intellectual Property in the name of such Grantor as
debtor;

 

(g)            to take or cause to be taken all actions necessary to perform or
comply or cause performance or compliance with the terms of this Agreement,
including, without limitation, access to pay or discharge taxes or Liens (other
than Permitted Liens) levied or placed upon or threatened against the
Collateral, the legality or validity thereof and the amounts necessary to
discharge the same to be determined by the Administrative Agent in its
reasonable discretion, any such payments made by the Administrative Agent to
become obligations of such Grantor to the Administrative Agent, due and payable
immediately without demand; and

 

(h)           upon the occurrence and during the continuance of any Event of
Default, generally to sell, transfer, pledge, make any agreement with respect to
or otherwise deal with any of the Collateral as fully and completely as though
the Administrative Agent were the absolute owner thereof for all purposes, and
to do, at the Administrative Agent’s option and such Grantor’s expense, at any
time or from time to time, all acts and things that the Administrative Agent
deems reasonably necessary to protect, preserve or realize upon the Collateral
and the Administrative Agent’s security interest therein in order to effect the
intent of this Agreement, all as fully and effectively as such Grantor might do.

 

6.2           No Duty on the Part of Administrative Agent or Secured Parties.
The powers conferred on the Administrative Agent hereunder are solely to protect
the interests of the Secured Parties in the Collateral and shall not impose any
duty upon the Administrative Agent or any Secured Party to exercise any such
powers. The Administrative Agent and the Secured Parties shall be accountable
only for amounts that they actually receive as a result of the exercise of such
powers, and neither they nor any of their officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own (or any of their respective Affiliate’s) gross
negligence or willful misconduct.

 

Section 7. REMEDIES.

 

7.1           Generally. If any Event of Default shall have occurred and be
continuing the Administrative Agent shall have the following rights and
remedies:

 

(a)            The Administrative Agent may exercise in respect of the
Collateral, in addition to all other rights and remedies provided for herein or
otherwise available to it at law or in equity, all the rights and remedies of
the Administrative Agent on default under the UCC (whether or not the UCC
applies to the affected Collateral) to collect, enforce or satisfy any Secured
Obligations then owing, whether by acceleration or otherwise, and also may
pursue any of the following separately, successively or simultaneously:

 

(i)             require any Grantor to, and each Grantor hereby agrees that it
shall at its expense and promptly upon request of the Administrative Agent
forthwith, assemble all or part of the Collateral as directed by the
Administrative Agent and make it available to the Administrative Agent at a
place to be designated by the Administrative Agent that is reasonably convenient
to both parties;

 



 27 

 

 

(ii)           enter onto the property where any Collateral is located and take
possession thereof with or without judicial process;

 

(iii)          prior to the disposition of the Collateral, store, process,
repair or recondition the Collateral or otherwise prepare the Collateral for
disposition in any manner to the extent the Administrative Agent deems
appropriate; and

 

(iv)          without notice except as specified below or under the UCC, sell,
assign, lease, license (on an exclusive or nonexclusive basis) or otherwise
dispose of the Collateral or any part thereof in one or more parcels at public
or private sale, at any of the Administrative Agent’s offices or elsewhere, for
cash, on credit or for future delivery, at such time or times and at such price
or prices and upon such other terms as the Administrative Agent may deem
commercially reasonable.

 

(b)           The Administrative Agent or any Secured Party may be the purchaser
of any or all of the Collateral at any public or private (to the extent to the
portion of the Collateral being privately sold is of a kind that is customarily
sold on a recognized market or the subject of widely distributed standard price
quotations) sale in accordance with the UCC and the Administrative Agent, as
Administrative Agent for and representative of the Secured Parties, shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale
made in accordance with the UCC, to use and apply any of the Secured Obligations
as a credit on account of the purchase price for any Collateral payable by the
Administrative Agent at such sale. Each purchaser at any such sale shall hold
the property sold absolutely free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by applicable
law) all rights of redemption, stay and/or appraisal which it now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted. Each Grantor agrees that, to the extent notice of sale shall
be required by law, at least ten (10) days’ notice to such Grantor of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification. The Administrative Agent shall
not be obligated to make any sale of Collateral regardless of notice of sale
having been given. The Administrative Agent may adjourn any public or private
sale from time to time by announcement at the time and place fixed therefor, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned. Each Grantor agrees that it would not be commercially
unreasonable for the Administrative Agent to dispose of the Collateral or any
portion thereof by using Internet sites that provide for the auction of assets
of the types included in the Collateral or that have the reasonable capability
of doing so, or that match buyers and sellers of assets. Each Grantor hereby
waives any claims against the Administrative Agent arising by reason of the fact
that the price at which any Collateral may have been sold at such a private sale
was less than the price which might have been obtained at a public sale, even if
the Administrative Agent accepts the first offer received and does not offer
such Collateral to more than one offeree. If the proceeds of any sale or other
disposition of the Collateral are insufficient to pay all the Secured
Obligations, Grantors shall be liable for the deficiency and the fees of any
attorneys employed by the Administrative Agent to collect such deficiency. Each
Grantor further agrees that a breach of any of the covenants contained in this
Section will cause irreparable injury to the Administrative Agent, that the
Administrative Agent has no adequate remedy at law in respect of such breach
and, as a consequence, that each and every covenant contained in this Section
shall be specifically enforceable against such Grantor, and such Grantor hereby
waives and agrees not to assert any defenses against an action for specific
performance of such covenants except for a defense that no default has occurred
giving rise to the Secured Obligations becoming due and payable prior to their
stated maturities. Nothing in this Section shall in any way alter the rights of
the Administrative Agent hereunder.

 



 28 

 

 

(c)           The Administrative Agent may sell the Collateral without giving
any warranties as to the Collateral. The Administrative Agent may specifically
disclaim or modify any warranties of title or the like. This procedure will not
be considered to adversely affect the commercial reasonableness of any sale of
the Collateral.

 

(d)            The Administrative Agent shall have no obligation to marshal any
of the Collateral.

 

(e)            The Administrative Agent may: (1) direct the Account Debtors
under any Receivables to make payment of all amounts due or to become due to
such Grantor thereunder directly to the Administrative Agent; (2) notify, or
require any Grantor to notify, each Person maintaining a lockbox or similar
arrangement to which Account Debtors under any Receivables have been directed to
make payment to remit all amounts representing collections on checks and other
payment items from time to time sent to or deposited in such lockbox or other
arrangement directly to the Administrative Agent; and (3) enforce, at the
expense of such Grantor, collection of any such Receivables and to adjust,
settle or compromise the amount or payment thereof, in the same manner and to
the same extent as such Grantor might have done. If the Administrative Agent
notifies any Grantor that it has elected to collect the Receivables in
accordance with the preceding sentence, any payments of Receivables received by
such Grantor shall be forthwith (and in any event within two (2) Business Days)
deposited by such Grantor in the exact form received, duly indorsed by such
Grantor to the Administrative Agent if required, in the Administrative Agent’s
Account maintained under the sole dominion and control of the Administrative
Agent, and until so turned over, all amounts and proceeds (including checks and
other instruments) received by such Grantor in respect of the Receivables, any
Supporting Obligation or Collateral Support shall be received in trust for the
benefit of the Administrative Agent hereunder and shall be segregated from other
funds of such Grantor and such Grantor shall not adjust, settle or compromise
the amount or payment of any Receivable, or release wholly or partly any Account
Debtor or obligor thereof, or allow any credit or discount thereon

 

(f)            The Administrative Agent may exercise control over any Investment
Accounts, whether or not such Investment Accounts are created before or after
the Closing Date. The Administrative Agent shall have the right, without notice
to any Grantor, to transfer all or any portion of the Investment Related
Property to its name or the name of its nominee or agent. In addition, the
Administrative Agent shall have the right at any time, without notice to any
Grantor, to exchange any certificates or instruments representing any Investment
Related Property for certificates or instruments of smaller or larger
denominations.

 

(g)            With respect to any Deposit Account (other than an Excluded
Account), the Administrative Agent may give instructions and directions to such
bank or depositary institution to wire all amounts on deposit in such Deposit
Account each Business Day to the Administrative Agent’s Account. All amounts
received or deposited into the Administrative Agent’s Account after the
occurrence of an Event of Default shall be applied to the payment of the
outstanding Obligations in accordance with the Financing Agreement.

 

7.2           Application of Proceeds. Except as expressly provided elsewhere in
this Agreement, all proceeds received by the Administrative Agent in respect of
any sale, any collection from, or other realization upon all or any part of the
Collateral shall be applied in full or in part by the Administrative Agent
against the Secured Obligations as set forth in Section 2.11(a) of the Financing
Agreement.

 



 29 

 

 

7.3           Sales on Credit. If Administrative Agent sells any of the
Collateral upon credit, Grantor will be credited only with payments actually
made by purchaser and received by Administrative Agent and applied to
indebtedness of the purchaser. In the event the purchaser fails to pay for the
Collateral, Administrative Agent may resell the Collateral and Grantor shall be
credited with proceeds of the sale.

 

7.4           Deposit Accounts.

 

If any Event of Default shall have occurred and be continuing, the
Administrative Agent may apply the balance from any Deposit Account or instruct
the bank at which any Deposit Account is maintained to pay the balance of any
Deposit Account to or for the benefit of the Administrative Agent.

 

7.5           Investment Related Property.

 

Each Grantor recognizes that, by reason of certain prohibitions contained in the
Securities Act and applicable state securities laws, the Administrative Agent
may be compelled, with respect to any sale of all or any part of the Investment
Related Property conducted without prior registration or qualification of such
Investment Related Property under the Securities Act and/or such state
securities laws, to limit purchasers to those who will agree, among other
things, to acquire the Investment Related Property for their own account, for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges that any such private sale may be at prices and on terms
less favorable than those obtainable through a public sale without such
restrictions (including a public offering made pursuant to a registration
statement under the Securities Act) and, notwithstanding such circumstances,
each Grantor agrees that any such private sale shall be deemed to have been made
in a commercially reasonable manner and that the Administrative Agent shall have
no obligation to engage in public sales and no obligation to delay the sale of
any Investment Related Property for the period of time necessary to permit the
issuer thereof to register it for a form of public sale requiring registration
under the Securities Act or under applicable state securities laws, even if such
issuer would, or should, agree to so register it. If the Administrative Agent
determines to exercise its right to sell any or all of the Investment Related
Property, upon written request, each Grantor shall and shall cause each issuer
of any Pledged Stock to be sold hereunder, each partnership and each limited
liability company from time to time to furnish to the Administrative Agent all
such information as the Administrative Agent may request in order to determine
the number and nature of interest, shares or other instruments included in the
Investment Related Property which may be sold by the Administrative Agent in
exempt transactions under the Securities Act and the rules and regulations of
the Capital Stock and Exchange Commission thereunder, as the same are from time
to time in effect.

 

7.6           Intellectual Property.

 

(a)            Anything contained herein to the contrary notwithstanding, upon
the occurrence and during the continuation of an Event of Default:

 

(i)            the Administrative Agent shall have the right (but not the
obligation) to bring suit or otherwise commence any action or proceeding in the
name of any Grantor, the Administrative Agent or otherwise, in the
Administrative Agent’s sole discretion, to enforce any Intellectual Property, in
which event such Grantor shall, at the request of the Administrative Agent, do
any and all lawful acts and execute any and all documents required by the
Administrative Agent in aid of such enforcement and such Grantor shall promptly,
upon demand, reimburse and indemnify the Administrative Agent as provided in
Section 10 hereof in connection with the exercise of its rights under this
Section, and, to the extent that the Administrative Agent shall elect not to
bring suit to enforce any Intellectual Property as provided in this Section,
each Grantor agrees to use all reasonable measures, whether by action, suit,
proceeding or otherwise, to prevent the infringement or other violation of any
of such Grantor’s rights in the Intellectual Property by others and for that
purpose agrees to diligently maintain any action, suit or proceeding against any
Person so infringing as shall be necessary to prevent such infringement or
violation;

 



 30 

 

 

(ii)           upon written demand from the Administrative Agent, each Grantor
shall grant, assign, convey or otherwise transfer to the Administrative Agent or
such Administrative Agent’s designee all of such Grantor’s right, title and
interest in and to the Intellectual Property and shall execute and deliver to
the Administrative Agent such documents as are necessary or appropriate to carry
out the intent and purposes of this Agreement;

 

(iii)          each Grantor agrees that such an assignment and/or recording
shall be applied to reduce the Secured Obligations outstanding only to the
extent that the Administrative Agent (or any Secured Party) receives cash
proceeds in respect of the sale of, or other realization upon, the Intellectual
Property;

 

(iv)          within five (5) Business Days after written notice from the
Administrative Agent, each Grantor shall make reasonable efforts to make
available to the Administrative Agent, to the extent within such Grantor’s power
and authority, such personnel in such Grantor’s employ on the date of such Event
of Default as the Administrative Agent may reasonably designate, by name, title
or job responsibility, to permit such Grantor to continue, directly or
indirectly, to produce, advertise and sell the products and services sold or
delivered by such Grantor under or in connection with the Trademarks, Trademark
Licenses, such persons to be available to perform their prior functions on the
Administrative Agent’s behalf and to be compensated by the Administrative Agent
at such Grantor’s expense on a per diem, pro-rata basis consistent with the
salary and benefit structure applicable to each as of the date of such Event of
Default; and

 

(v)           the Administrative Agent shall have the right to notify, or
require each Grantor to notify, any obligors with respect to amounts due or to
become due to such Grantor in respect of the Intellectual Property, of the
existence of the security interest created herein, to direct such obligors to
make payment of all such amounts directly to the Administrative Agent, and, upon
such notification and at the expense of such Grantor, to enforce collection of
any such amounts and to adjust, settle or compromise the amount or payment
thereof, in the same manner and to the same extent as such Grantor might have
done;

 

(1)all amounts and proceeds (including checks and other instruments) received by
Grantor in respect of amounts due to such Grantor in respect of the Collateral
or any portion thereof shall be received in trust for the benefit of the
Administrative Agent hereunder, shall be segregated from other funds of such
Grantor and shall be forthwith paid over or delivered to the Administrative
Agent in the same form as so received (with any necessary endorsement) to be
held as cash Collateral and applied as provided by Section 7.7 hereof; and

 



 31 

 

 

(2)Grantor shall not adjust, settle or compromise the amount or payment of any
such amount or release wholly or partly any obligor with respect thereto or
allow any credit or discount thereon.

 

(b)           If (i) an Event of Default shall have occurred and, by reason of
cure, waiver, modification, amendment or otherwise, no longer be continuing,
(ii) no other Event of Default shall have occurred and be continuing, (iii) an
assignment or other transfer to the Administrative Agent of any rights, title
and interests in and to the Intellectual Property shall have been previously
made and shall have become absolute and effective, and (iv) the Secured
Obligations shall not have become immediately due and payable, upon the written
request of any Grantor, the Administrative Agent shall promptly execute and
deliver to such Grantor, at such Grantor’s sole cost and expense, such
assignments or other transfer as may be necessary to reassign to such Grantor
any such rights, title and interests as may have been assigned to the
Administrative Agent as aforesaid, subject to any disposition thereof that may
have been made by the Administrative Agent; provided that after giving effect to
such reassignment, the Administrative Agent’s security interest granted pursuant
hereto, as well as all other rights and remedies of the Administrative Agent
granted hereunder, shall continue to be in full force and effect; and provided
further, the rights, title and interests so reassigned shall be free and clear
of any other Liens granted by or on behalf of the Administrative Agent and the
Secured Parties.

 

(c)            Solely for the purpose of enabling the Administrative Agent to
exercise rights and remedies under this Section 7 and at such time as the
Administrative Agent shall be lawfully entitled to exercise such rights and
remedies, each Grantor hereby grants to the Administrative Agent, to the extent
it has the right to do so, an irrevocable, nonexclusive license (exercisable
without payment of royalty or other compensation to such Grantor), subject, in
the case of Trademarks, to sufficient rights to quality control and inspection
in favor of such Grantor to avoid the risk of invalidation of said Trademarks,
to use, operate under, license, or sublicense any Intellectual Property now
owned or hereafter acquired by such Grantor, and wherever the same may be
located.

 

7.7           Cash Proceeds. In addition to the rights of the Administrative
Agent specified in Section 4.3 with respect to payments of Receivables, upon the
occurrence and during the continuance of any Event of Default, all proceeds of
any Collateral received by any Grantor consisting of cash, checks and other
non-cash items (“Cash Proceeds”) shall be held by such Grantor in trust for the
Administrative Agent, segregated from other funds of such Grantor, and shall,
forthwith upon receipt by such Grantor (and, in any event, within two (2)
Business Days of receipt thereof), be turned over to the Administrative Agent in
the exact form received by such Grantor (duly indorsed by such Grantor to the
Administrative Agent, if required) and deposited into the Administrative Agent’s
Account; and any such Cash Proceeds received by the Administrative Agent
(whether from a Grantor or otherwise) shall be applied by the Administrative
Agent against the Secured Obligations in accordance with Section 2.11(a) of the
Financing Agreement. Subject to Section 4.3, any Cash Proceeds received by the
Administrative Agent (whether from a Grantor or otherwise): (i) at any time that
no Event of Default shall have occurred and be continuing, shall be returned to
the Grantor and (ii) if an Event of Default shall have occurred and be
continuing, may, in the sole discretion of the Administrative Agent, (A) be held
by the Administrative Agent for the ratable benefit of the Secured Parties, as
collateral security for the Secured Obligations (whether matured or unmatured)
and/or (B) then or at any time thereafter may be applied by the Administrative
Agent against the Secured Obligations then due and owing.

 

Section 8. [RESERVED].

 



 32 

 

 

Section 9. CONTINUING SECURITY INTEREST; TRANSFER OF TERM LOANS.

 

This Agreement shall create a continuing security interest in the Collateral and
shall remain in full force and effect until the payment in full of all Secured
Obligations (other than any such contingent obligations or liabilities hereunder
or under the Financing Agreement that by the express terms thereof survive such
payment in full of all Secured Obligations) and be binding upon each Grantor,
its successors and assigns, and inure, together with the rights and remedies of
the Administrative Agent hereunder, to the benefit of the Administrative Agent
and its successors, permitted transferees and permitted assigns. Without
limiting the generality of the foregoing, but subject to the terms and
conditions of the Financing Agreement, any Lender may assign or otherwise
transfer the Term Loan held by it to any other Person, and such other Person
shall thereupon become vested with all the benefits in respect thereof granted
to Lenders herein or otherwise. Upon the payment in full of all Secured
Obligations (other than any such contingent obligations or liabilities hereunder
or under the Financing Agreement that by the express terms thereof survive such
payment in full of all Secured Obligations), the security interest granted
hereby shall automatically terminate hereunder and of record and all rights to
the Collateral shall revert to Grantors. Upon any such termination the
Administrative Agent shall, at Grantors’ expense, execute and deliver to
Grantors or otherwise authorize the filing of such documents, agreements and
instruments as Grantors shall reasonably request, including financing statement
amendments to evidence such termination. Upon any disposition of property
permitted by the Financing Agreement, the Liens granted herein shall be deemed
to be automatically released and such property shall automatically revert to the
applicable Grantor (or such other applicable Person) with no further action on
the part of any Person. The Administrative Agent shall, at Grantor’s expense,
execute and deliver or otherwise authorize the filing of such documents,
agreements and instruments as Grantors shall reasonably request, in form and
substance reasonably satisfactory to the Administrative Agent, including
financing statement amendments to evidence such release.

 

Section 10. STANDARD OF CARE.

 

The powers conferred on the Administrative Agent hereunder are solely to protect
its interest in the Collateral and shall not impose any duty upon it to exercise
any such powers. Except for the exercise of reasonable care in the custody of
any Collateral in its possession and the accounting for moneys actually received
by it hereunder, the Administrative Agent shall have no duty as to any
Collateral or as to the taking of any necessary steps to preserve rights against
prior parties or any other rights pertaining to any Collateral. The
Administrative Agent shall be deemed to have exercised reasonable care in the
custody and preservation of Collateral in its possession if such Collateral is
accorded treatment substantially equal to that which the Administrative Agent
accords its own property. Neither the Administrative Agent nor any of its
directors, officers, employees or agents shall be liable for failure to demand,
collect or realize upon all or any part of the Collateral or for any delay in
doing so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of any Grantor or otherwise.

 



 33 

 

 

Section 11. MISCELLANEOUS.

 

Any notice required or permitted to be given under this Agreement shall be given
in accordance with Section 10.1 of the Financing Agreement. No failure or delay
on the part of the Administrative Agent in the exercise of any power, right or
privilege hereunder or under any other Loan Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege. All rights and remedies existing under this Agreement and
the other Loan Documents are cumulative to, and not exclusive of, any rights or
remedies otherwise available. In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists. This Agreement shall be binding upon and
inure to the benefit of the Administrative Agent and Grantors and their
respective successors and permitted assigns. No Grantor shall, without the prior
written consent of the Administrative Agent given in accordance with the
Financing Agreement, assign any right, duty or obligation hereunder. This
Agreement and the other Loan Documents embody the entire agreement and
understanding between Grantors and the Administrative Agent and supersede all
prior agreements and understandings between such parties relating to the subject
matter hereof and thereof. Accordingly, the Loan Documents may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties. There are no unwritten oral agreements between the parties. This
Agreement may be executed in one or more counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed an original, but all such counterparts together shall constitute
but one and the same instrument; signature pages may be detached from multiple
separate counterparts and attached to a single counterpart so that all signature
pages are physically attached to the same document. Delivery of an executed
counterpart of this Agreement by facsimile or electronic mail shall be equally
effective as delivery of an original executed counterpart.

 

SECTIONS 10.5 (AMENDMENTS AND WAIVERS), 10.14 (APPLICABLE LAW), 10.15 (CONSENT
TO JURISDICTION) and 10.16 (WAIVER OF JURY TRIAL) OF THE FINANCING AGREEMENT ARE
HEREBY INCORPORATED BY REFERENCE, MUTATIS MUTANDIS.

 

 34 

 

 

IN WITNESS WHEREOF, each Grantor and the Administrative Agent have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

 



  GRANTRORS:         THERAPEUTICSMD, INC.         By: /s/ Daniel Cartwright  
Name: Daniel Cartwright   Title: Chief Financial Officer and Treasurer        
VITAMEDMD, LLC         By: /s/ Daniel Cartwright   Name: Daniel Cartwright  
Title: Chief Financial Officer and Treasurer         BOCAGREENMD, INC.        
By: /s/ Daniel Cartwright   Name: Daniel Cartwright   Title: Chief Financial
Officer and Treasurer         VITACARE PRESCRIPTION SERVICES, INC.         By:
/s/ Daniel Cartwright   Name: Daniel Cartwright   Title: Chief Financial Officer
and Assistant Treasurer



 



[Signature Page to Pledge and Security Agreement]

 











 

 

 



  TPG SPECIALTY LENDING, INC.   as the Administrative Agent         By: /s/
Joshua Easterly     Name: Joshua Easterly     Title: CEO



 



[Signature Page to Pledge and Security Agreement]

 







 

 

 

SCHEDULE 4.1
TO PLEDGE AND SECURITY AGREEMENT

  

GENERAL INFORMATION

 

(A)Full Legal Name, Type of Organization, Jurisdiction of Organization, Chief
Executive Office/Sole Place of Business and Organizational Identification Number
of each Grantor:

 

Full Legal
Name

Type of
Organization

Jurisdiction of
Organization

Chief Executive
Office/Sole Place of Business

Organization I.D.#

TherapeuticsMD, Inc. Corporation Nevada 6800 Broken Sound Parkway NW, Suite 300,
Boca Raton, Palm Beach County, FL 33487 20101548400 VitaMedMD LLC Limited
Liability Company Delaware See above. 4546519 BocaGreenMD, Inc. Corporation
Nevada See above. NV20121021440 VitaCare Prescription Services, Inc. Corporation
Florida See above. P15000042489

 

(B)Other Names (including any Trade-Name or Fictitious Business Name) under
which each Grantor has conducted business for the past five (5) years:

 

Full Legal Name Trade Name or Fictitious Business Name None.  

 

(C)Changes in Name, Jurisdiction of Organization, Chief Executive Office or Sole
Place of Business and Corporate Structure within past five (5) years:

 

Name of Grantor Date of Change Description of Change None.    

 

(D)[Reserved]

 

(E)Financing Statements:

 

Name of Grantor Filing Jurisdiction(s) TherapeuticsMD, Inc. Nevada, UCC
#2018015124-8 VitaMedMD LLC Delaware, UCC #20183582687 BocaGreenMD, Inc. Nevada,
UCC #2018015125-0 VitaCare Prescription Services, Inc. Florida, UCC
#201805366147

 

SCHEDULE 4.1 - 1

 

 

SCHEDULE 4.4
TO PLEDGE AND SECURITY AGREEMENT

 

INVESTMENT RELATED PROPERTY

 

(A)Pledged Stock:

 

Grantor Stock
Issuer Class of Stock

Certificated

(Y/N)

Stock
Certificate
No. Par
Value No. of
Pledged
Stock % of
Outstanding Stock of the Stock Issuer TherapeuticsMD, Inc. BocaGreenMD, Inc.
Common Yes No. 1 $0.001 1,000 100% TherapeuticsMD, Inc. VitaCare Prescription
Services, Inc. Common Yes No. 1 $0.01 1,000 100%

 

Pledged LLC Interests:

 

Grantor Limited
Liability
Company Certificated
(Y/N) Certificate
No. (if any) No. of Pledged Units % of
Outstanding LLC Interests of the Limited Liability Company TherapeuticsMD, Inc.
VitaMedMD LLC No N/A N/A 100%

 

Pledged Partnership Interests:

 

Grantor Partnership Type of Partnership Interests (e.g., general or limited)
Certificated
(Y/N) Certificate No.
(if any) % of
Outstanding Partnership Interests of the Partnership None.          

 

Pledged Trust Interests:

 

Grantor Trust Class of Trust
Interests Certificated
(Y/N) Certificate No.
(if any) % of
Outstanding Trust Interests of the Trust None.          

 

SCHEDULE 4.4 - 1

 

 

Pledged Debt:

 

Grantor Issuer Original Principal
Amount Outstanding Principal Balance Issue Date Maturity Date None.          

 

Securities Account:

 

Grantor Name of Securities Intermediary Account Number Account Name [***] [***]
[***] [***]

 

Commodities Accounts:

 

Grantor Name of
Commodities Intermediary Account Number Account Name None.      

 

Deposit Accounts:

 

Grantor Name of
Depositary Bank Account Number Account Name [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]

 

(B)

 

Name of Grantor Date of Acquisition Description of Acquisition None.    

 

(C)

 

Name of Grantor Name of Issuer of Pledged LLC
Interest/Pledged Partnership Interest None.  

 

SCHEDULE 4.4 - 2

 

 

SCHEDULE 4.5
TO PLEDGE AND SECURITY AGREEMENT

 

MATERIAL CONTRACTS

 

Name of Grantor Description of Material Contract [***] [***] [***] [***] [***]
[***] [***] [***]

 

SCHEDULE 4.5 - 1

 

 

SCHEDULE 4.6
TO PLEDGE AND SECURITY AGREEMENT

 

DESCRIPTION OF LETTERS OF CREDIT

 

Name of Grantor Description of Letters of Credit None.  

 

SCHEDULE 4.6 - 1

 

 

SCHEDULE 4.7
TO PLEDGE AND SECURITY AGREEMENT

 

INTELLECTUAL PROPERTY - EXCEPTIONS12

 

(A)Copyrights

 

None.

 

(B)Copyright Licenses

 

None.

 

(C)Patents

 

Issued Patents:

 

  Patent Number Title Filing Date (mm/dd/yy) Issue Date (mm/dd/yy) Country 1.
8,577,716 System and Method of Ongoing Evaluation Reporting and Analysis
09/17/09 11/05/13 US 2. 8,633,178 Natural Combination Hormone Replacement
Formulations and Therapies 11/21/12 01/21/14 US 3. 8,846,648 Natural Combination
Hormone Replacement Formulations and Therapies 12/06/13 09/30/14 US 4. 8,846,649
Natural Combination Hormone Replacement Formulations and Therapies 12/06/13
09/30/14 US 5. 8,933,059 Natural Combination Hormone Replacement Formulations
and Therapies 12/06/13 01/13/15 US 6. 8,987,237 Natural Combination Hormone
Replacement Formulations and Therapies 12/06/13 03/24/15 US 7. 8,987,238 Natural
Combination Hormone Replacement Formulations and Therapies 12/06/13 03/24/15 US
8. 8,993,548 Natural Combination Hormone Replacement Formulations and Therapies
09/03/14 03/31/15 US 9. 8,993,549 Natural Combination Hormone Replacement
Formulations and Therapies 09/03/14 03/31/15 US 10. 9,006,222 Natural
Combination Hormone Replacement Formulations and Therapies 12/06/13 04/14/15 US

 

 



1 Borrower is the holder of all intellectual property unless otherwise
indicated.

 

2 Key: pink - Imvexxy, purple - Bijuva, blue – Annovera.

 

SCHEDULE 4.7 - 1

 

 

  Patent Number Title Filing Date (mm/dd/yy) Issue Date (mm/dd/yy) Country 11.
9,012,434 Natural Combination Hormone Replacement Formulations and Therapies
12/06/13 04/21/15 US 12. 9,114,145 Natural Combination Hormone Replacement
Formulations and Therapies 09/03/14 08/25/15 US 13. 9,114,146 Natural
Combination Hormone Replacement Formulations and Therapies 09/03/14 08/25/15 US
14. 9,180,091 Soluble Estradiol Capsule for Vaginal Insertion 12/20/13 10/10/15
US 15. 9,248,136 Transdermal Hormone Replacement Therapies 12/12/13 02/02/16 US
16. 9,289,382 Vaginal Inserted Estradiol Pharmaceutical Compositions and Methods
02/17/15 03/22/16 US 17. 9,296,780* Process for Alkynylating
16-Substituted-17-Keto Steroids 12/19/12 03/29/16 US 18. 9,301,920 Natural
Combination Hormone Replacement Formulations and Therapies 03/15/13 04/05/16 US
19. D801,518 Pharmaceutical Capsule 06/22/15 10/31/17 US 20. 9,931,349 Steroid
Hormone Pharmaceutical Composition 03/30/17 04/03/18 US 21. 10,052,386
Progesterone Formulations 12/11/13 08/21/18 US 22. 10,098,894 Transdermal Cream
07/29/15 10/16/18 US 23. 10,206,932 Natural Combination Hormone Replacement
Formulations and Therapies 05/22/15 02/19/19 US 24. 10,258,630 Vaginal Inserted
Estradiol Pharmaceutical Compositions and Methods 02/09/18 04/17/19 US 25. 89459
Pharmaceutical Capsule 12/22/15 02/17/16 AR 26. 366507 Pharmaceutical Capsule
12/21/15 01/12/16 AU 27. 2012340589 Natural Combination Hormone Replacement
Formulations and Therapies 11/21/12 08/25/16 AU 28. 2013211876 Transdermal
Hormone Replacement Therapies 01/25/13 05/25/17 AU 29. 2013277236 Natural
Combination Hormone Replacement Formulations and Therapies 06/18/13 08/03/17 AU

 

 



* Licensed patent or patent application.

 

SCHEDULE 4.7 - 2

 

 

  Patent Number Title Filing Date (mm/dd/yy) Issue Date (mm/dd/yy) Country 30.
2013277234 Soluble Estradiol Capsule for Vaginal Insertion 06/18/13 08/10/17 AU
31. MX 358440 B Soluble Estradiol Capsule for Vaginal Insertion 06/18/13
08/03/18 MX 32. 166,044 Pharmaceutical Capsule 12/17/15 08/16/16 CA 33.
002916247-0001 Pharmaceutical Capsule 12/18/15 08/10/16 EP 34. 302015005859-5
Pharmaceutical Capsule 12/21/15 01/30/18 BR 35. 6285866 Natural Combination
Hormone Replacement Formulations and Therapies 11/21/12 02/09/18 JP 36. 6298460
Progesterone Formulations 06/18/13 03/02/18 JP 37. MX 50237 B Pharmaceutical
Capsule 12/18/15 07/19/17 MX 38. 30-2015-0065043 Pharmaceutical Capsule 12/18/15
03/06/17 KR 39. 101179 Pharmaceutical Capsule 12/21/15 01/10/17 RU 40.
A2015/01935 Pharmaceutical Capsule 12/21/15 05/16/17 ZA 41. 2015/00211 Natural
Combination Hormone Replacement Therapies 06/18/13 07/27/16 ZA 42. 2015/00212
Progesterone Formulations 06/18/13 04/26/17 ZA 43. 6334519 Natural Combination
Hormone Replacement Therapies 06/18/13 05/11/18 JP 44. 6342334 Transdermal
Hormone Replacement Therapies 01/25/13 05/25/18 JP 45. 6342389 Transdermal
Hormone Replacement Therapies 06/18/13 05/25/18 JP 46. 6397402 Soluble Estradiol
Capsule for Vaginal Insertion 06/18/13 09/07/18 JP 47. 2013277235 Transdermal
Hormone Replacement Therapies 06/18/13 08/02/18 AU 48. 2013277233 Progesterone
Formulations 06/18/13 09/13/18 AU 49. 1624393 Pharmaceutical Capsule 12/21/15
01/18/19 JP 50. 2861234B Progesterone Formulations 06/18/13 03/27/19 EP 51.
2806742B Transdermal Hormone Replacement Therapies 01/25/13 03/27/19 EP

 

SCHEDULE 4.7 - 3

 

 

Pending Patent Applications:

 

  Application Number Title Application Date (mm/dd/yy) Country 1. 16/104,101
Natural Combination Hormone Replacement Formulations and Therapies 08/16/18 US
2. BR1120140124442 Natural Combination Hormone Replacement Formulations and
Therapies 11/21/12 BR 3. 2,856,520 Natural Combination Hormone Replacement
Formulations and Therapies 11/21/12 CA 4. 12850845.4 Natural Combination Hormone
Replacement Formulations and Therapies 11/21/12 EP 5. 2017-173842 Natural
Combination Hormone Replacement Formulations and Therapies 11/21/12 JP 6.
MX/a/2014/006256 Natural Combination Hormone Replacement Formulations and
Therapies 11/21/12 MX 7. 15/090,493 Natural Combination Hormone Replacement
Formulations and Therapies 04/04/16 US 8. 20140101244 Natural Combination
Hormone Replacement Formulations and Therapies 03/17/14 AR 9. 2017206262 Natural
Combination Hormone Replacement Formulations and Therapies 07/20/17 AU 10.
BR1120140319103 Natural Combination Hormone Replacement Formulations and
Therapies 06/18/13 BR 11. 2,876,977 Natural Combination Hormone Replacement
Formulations and Therapies 06/18/13 CA 12. 13806855.6 Natural Combination
Hormone Replacement Formulations and Therapies 06/18/13 EP 13. 236358 Natural
Combination Hormone Replacement Formulations and Therapies 06/18/13 IL 14.
2017-176379 Natural Combination Hormone Replacement Formulations and Therapies
06/18/13 JP 15. 10-2015-7001189 Natural Combination Hormone Replacement
Formulations and Therapies 06/18/13 KR 16. MX/a/2014/015898 Natural Combination
Hormone Replacement Formulations and Therapies 06/18/13 MX 17. 2015100533
Natural Combination Hormone Replacement Formulations and Therapies 06/18/13 RU

 

SCHEDULE 4.7 - 4

 

 

  Application Number Title Application Date (mm/dd/yy) Country 18. 15/999,040
Natural Combination Hormone Replacement Formulations and Therapies 08/16/18 US
19. 14/512,046 Natural Combination Hormone Replacement Formulations and
Therapies 10/10/14 US 20. 20150101608 Natural Combination Hormone Replacement
Formulations and Therapies 05/22/15 AR 21. 2015264003 Natural Combination
Hormone Replacement Formulations and Therapies 05/22/15 AU 22. BR112016 027359 1
Natural Combination Hormone Replacement Formulations and Therapies 05/22/15 BR
23. 2,947,767 Natural Combination Hormone Replacement Formulations and Therapies
05/22/15 CA 24. 15727528.0 Natural Combination Hormone Replacement Formulations
and Therapies 05/22/15 EP 25. 248985 Natural Combination Hormone Replacement
Formulations and Therapies 05/22/15 IL 26. 2016-565647 Natural Combination
Hormone Replacement Formulations and Therapies 05/22/15 JP 27. 10-2016-7032773
Natural Combination Hormone Replacement Formulations and Therapies 05/22/15 KR
28. MX/a/2016/014281 Natural Combination Hormone Replacement Formulations and
Therapies 05/22/15 MX 29. 2016143081 Natural Combination Hormone Replacement
Formulations and Therapies 05/22/15 RU 30. 2016/07541 Natural Combination
Hormone Replacement Formulations and Therapies 05/22/15 ZA 31. 15/832,757
Natural Combination Hormone Replacement Formulations and Therapies 12/05/17 US
32. PCT/US2017/064788 Natural Combination Hormone Replacement Formulations and
Therapies 12/05/17 PCT 33. 15/832,750 Natural Combination Hormone Replacement
Formulations and Therapies 12/05/17 US 34. 16/244,020 Natural Combination
Hormone Replacement Formulations and Therapies 01/09/19 US 35. 16/355,532
Natural Combination Hormone Replacement Formulations and Therapies 03/15/19 US

 

SCHEDULE 4.7 - 5

 

 

  Application Number Title Application Date (mm/dd/yy) Country 36. 62/822,609
Natural Combination Hormone Replacement Formulations and Therapies 03/22/19 US
37. 14/649,818 Soluble Estradiol Capsule for Vaginal Insertion 12/17/15 US 38.
2017208300 Soluble Estradiol Capsule for Vaginal Insertion 06/18/13 AU 39.
BR1120140319146 Soluble Estradiol Capsule for Vaginal Insertion 06/18/13 BR 40.
2,876,968 Soluble Estradiol Capsule for Vaginal Insertion 06/18/13 CA 41.
13807188.1 Soluble Estradiol Capsule for Vaginal Insertion 06/18/13 EP 42.
236359 Soluble Estradiol Capsule for Vaginal Insertion 06/18/13 IL 43.
10-2015-7001193 Soluble Estradiol Capsule for Vaginal Insertion 06/18/13 KR 44.
MX/A/2018/009466 Soluble Estradiol Capsule for Vaginal Insertion 08/02/18 MX 45.
2015100531 Soluble Estradiol Capsule for Vaginal Insertion 06/18/13 RU 46.
2014/09278 Soluble Estradiol Capsule for Vaginal Insertion 06/18/13 ZA 47.
2018-162966 Soluble Estradiol Capsule for Vaginal Insertion 06/18/13 JP 48.
14/521,230 Vaginal Inserted Estradiol Pharmaceutical Compositions and Methods
10/22/14 US 49. 20140103975 Vaginal Inserted Estradiol Pharmaceutical
Compositions and Methods 10/22/14 AR 50. 2014349132 Vaginal Inserted Estradiol
Pharmaceutical Compositions and Methods 10/22/14 AU 51. BR1120160090080 Vaginal
Inserted Estradiol Pharmaceutical Compositions and Methods 10/22/14 BR 52.
2,926,342 Vaginal Inserted Estradiol Pharmaceutical Compositions and Methods
10/22/14 CA 53. 14862905.8 Vaginal Inserted Estradiol Pharmaceutical
Compositions and Methods 10/22/14 EP 54. 245139 Vaginal Inserted Estradiol
Pharmaceutical Compositions and Methods 10/22/14 IL 55. 2016-516086 Vaginal
Inserted Estradiol Pharmaceutical Compositions and Methods 10/22/14 JP 56.
10-2016-7010901 Vaginal Inserted Estradiol Pharmaceutical Compositions and
Methods 10/22/14 KR 57. MX/A/2016/005092 Vaginal Inserted Estradiol
Pharmaceutical Compositions and Methods 10/22/14 MX

 

SCHEDULE 4.7 - 6

 

 

  Application Number Title Application Date (mm/dd/yy) Country 58. 2016118396
Vaginal Inserted Estradiol Pharmaceutical Compositions and Methods 10/22/14 RU
59. 2016/01933 Vaginal Inserted Estradiol Pharmaceutical Compositions and
Methods 10/22/14 ZA 60. 14/521,002 Vaginal Inserted Estradiol Pharmaceutical
Compositions and Methods 10/22/14 US 61. 15/372,385 Vaginal Inserted Estradiol
Pharmaceutical Compositions and Methods 12/07/16 US 62. PCT/US2016/065466
Vaginal Inserted Estradiol Pharmaceutical Compositions and Methods 12/07/16 PCT
63. 20160103768 Vaginal Inserted Estradiol Pharmaceutical Compositions and
Methods 12/07/16 AR 64. 2016366200 Vaginal Inserted Estradiol Pharmaceutical
Compositions and Methods 12/07/16 AU 65. BR1120180114839 Vaginal Inserted
Estradiol Pharmaceutical Compositions and Methods 12/07/16 BR 66. 3,007,636
Vaginal Inserted Estradiol Pharmaceutical Compositions and Methods 12/07/16 CA
67. 16873806.0 Vaginal Inserted Estradiol Pharmaceutical Compositions and
Methods 12/07/16 EP 68. 19122548.1 Vaginal Inserted Estradiol Pharmaceutical
Compositions and Methods 04/17/19 HK 69. 259884 Vaginal Inserted Estradiol
Pharmaceutical Compositions and Methods 12/07/16 IL 70. 2018-529574 Vaginal
Inserted Estradiol Pharmaceutical Compositions and Methods 12/07/16 JP 71.
10-2018-7019331 Vaginal Inserted Estradiol Pharmaceutical Compositions and
Methods 12/07/16 KR 72. MX/A/2018/006882 Vaginal Inserted Estradiol
Pharmaceutical Compositions and Methods 12/07/16 MX 73. 743229 Vaginal Inserted
Estradiol Pharmaceutical Compositions and Methods 12/07/16 NZ 74. 2018121094
Vaginal Inserted Estradiol Pharmaceutical Compositions and Methods 12/07/16 RU
75. 2018/03804 Vaginal Inserted Estradiol Pharmaceutical Compositions and
Methods 12/07/16 ZA

 

SCHEDULE 4.7 - 7

 

 

  Application Number Title Application Date (mm/dd/yy) Country 76. 62/680,715
Vaginal Inserted Estradiol Pharmaceutical Formulations and Methods 06/06/18 US
77. 15/893,542**4 Vaginal Inserted Estradiol Pharmaceutical Compositions and
Methods 02/09/18 US 78. 15/893,550** Vaginal Inserted Estradiol Pharmaceutical
Compositions and Methods 02/09/18 US 79. 15/975,733 Vaginal Inserted Estradiol
Pharmaceutical Compositions and Methods 05/09/18 US 80. 15/975,723 Vaginal
Inserted Estradiol Pharmaceutical Compositions and Methods 05/09/18 US 81.
15/781,840 Vaginal Inserted Estradiol Pharmaceutical Compositions and Methods
06/06/18 US 82. 16/004,338 Vaginal Inserted Estradiol Pharmaceutical
Compositions and Methods 06/08/18 US 83. PCT/US2018/36790 Vaginal Inserted
Estradiol Pharmaceutical Compositions and Methods 06/08/18 PCT 84. 16/006,721
Vaginal Inserted Estradiol Pharmaceutical Compositions and Methods 06/12/18 US
85. 16/037,452 Progesterone Formulations 07/17/18 US 86. 2018222947 Progesterone
Formulations 06/18/13 AU 87. BR1120140318379 Progesterone Formulations 06/18/13
BR 88. 2,876,964 Progesterone Formulations 06/18/13 CA 89. MX/a/2014/015900
Progesterone Formulations 06/18/13 MX 90. MX/a/2018/009467 Progesterone
Formulations 08/02/18 MX 91. 15/454,898 Progesterone Formulations Having a
Desirable PK Profile 03/09/17 US 92. 20150100920 Progesterone Compositions
03/27/15 AR 93. 2015237243 Progesterone Formulations 03/27/15 AU 94.
BR1120160225708 Progesterone Formulations 03/27/15 BR 95. 2,942,568 Progesterone
Formulations 03/27/15 CA

 

 



** Application contains allowable subject matter and a patent will issue in due
course.

 

SCHEDULE 4.7 - 8

 

 

  Application Number Title Application Date (mm/dd/yy) Country 96. 15768772.4
Progesterone Formulations 03/27/15 EP 97. 247828 Progesterone Formulations
03/27/15 IL 98. 2016-557059 Progesterone Formulations 03/24/15 JP 99.
10-2016-7029519 Progesterone Formulations 03/27/15 KR 100. MX/A/2016/011706
Progesterone Formulations 03/27/15 MX 101. 2016136666 Progesterone Formulations
03/27/15 RU 102. 2016/06309 Progesterone Formulations 03/27/15 ZA 103.
16/273,955 Progesterone Formulations Having a Desirable PK Profile 02/12/19 US
104. 16/125,201 Transdermal Cream 09/07/18 US 105. P20150102431 Transdermal
Cream 07/29/15 AR 106. 2015296609 Transdermal Cream 07/29/15 AU 107. BR112016
029338 0 Transdermal Cream 07/29/15 BR 108. 2,951,284 Transdermal Cream 07/29/15
CA 109. 15827543.8 Transdermal Cream 07/29/15 EP 110. 248984 Transdermal Cream
07/29/15 IL 111. 2016-571728 Transdermal Cream 07/29/15 JP 112. 10-2017-7002451
Transdermal Cream 07/29/15 KR 113. MX/a/2016/013693 Transdermal Cream 07/29/15
MX 114. 2016141135 Transdermal Cream 07/29/15 RU 115. 2016/07317 Transdermal
Cream 07/29/15 ZA 116. 15/420,019 Transdermal Cream 01/30/17 US 117. [***] [***]
[***] [***] 118. [***] [***] [***] [***] 119. [***] [***] [***] [***] 120.
15/217,301 Formulations for Solubilizing Hormones 07/22/16 US 121. BR112014
018439 9 Transdermal Hormone Replacement Therapies 01/25/13 BR

 

SCHEDULE 4.7 - 9

 

 

  Application Number Title Application Date (mm/dd/yy) Country 122. 2,861,346
Transdermal Hormone Replacement Therapies 01/25/13 CA 123. MX/A/2014/009093
Transdermal Hormone Replacement Therapies 01/25/13 MX 124. 13/843,362
Transdermal Hormone Replacement Therapies 03/15/13 US 125. 1120140318247
Transdermal Hormone Replacement Therapies 06/18/13 BR 126. 2,876,947 Transdermal
Hormone Replacement Therapies 06/18/13 CA 127. 13807463.8 Transdermal Hormone
Replacement Therapies 06/18/13 EP 128. MX/A/2014/015897 Transdermal Hormone
Replacement Therapies 06/18/13 MX 129. 2015/00210 Transdermal Hormone
Replacement Therapies 06/18/13 ZA 130. 15/475,052 Steroid Hormone Pharmaceutical
Composition 03/30/17 US 131. PCT/US2017/025211 Steroid Hormone Pharmaceutical
Composition 03/30/17 PCT 132. 20170100832 Steroid Hormone Pharmaceutical
Composition 04/03/17 AR 133. 2017239679 Steroid Hormone Pharmaceutical
Composition 03/30/17 AU 134. BR1120180698776 Steroid Hormone Pharmaceutical
Composition 03/30/17 BR 135. 3,019,375 Steroid Hormone Pharmaceutical
Composition 03/30/17 CA 136. 17776724.1 Steroid Hormone Pharmaceutical
Composition 03/30/17 EP 137. 261924 Steroid Hormone Pharmaceutical Composition
03/30/17 IL 138. 2018-550593 Steroid Hormone Pharmaceutical Composition 03/30/17
JP 139. 10-2018-7031666 Steroid Hormone Pharmaceutical Composition 03/30/17 KR
140. MX/A/2018/011706 Steroid Hormone Pharmaceutical Composition 03/30/17 MX
141. 746686 Steroid Hormone Pharmaceutical Composition 03/30/17 NZ 142.
2018133921 Steroid Hormone Pharmaceutical Composition 03/30/17 RU 143.
2018/06413 Steroid Hormone Pharmaceutical Composition 03/30/17 ZA 144.
15/475,068 Steroid Hormone Pharmaceutical Composition in Medium Chain Oils
03/30/17 US 145. 20170100831 Steroid Hormone Compositions in Medium Chain Oils
04/03/17 AR 146. PCT/US2017/025220 Steroid Hormone Compositions in Medium Chain
Oils 03/30/17 PCT

 

SCHEDULE 4.7 - 10

 

 

  Application Number Title Application Date (mm/dd/yy) Country 147. 15/473,742
Steroid Hormone Compositions in Medium Chain Oils 03/30/17 US 148. 16/359,839
Steroid Hormone Compositions in Medium Chain Oils 03/20/19 US 149.
PCT/US2017/024955 Steroid Hormone Compositions in Medium Chain Oils 03/30/17 PCT
150. 15/901,467 Steroid Hormone Compositions in Medium Chain Oils 02/21/18 US
151. 20170100830 Steroid Hormone Compositions in Medium Chain Oils 04/03/17 AR
152. 2017239645 Steroid Hormone Compositions in Medium Chain Oils 03/30/17 AU
153. BR1120180701998 Steroid Hormone Compositions in Medium Chain Oils 03/30/17
BR 154. 3,020,153 Steroid Hormone Compositions in Medium Chain Oils 03/30/17 CA
155. 17776645.8 Steroid Hormone Compositions in Medium Chain Oils 03/30/17 EP
156. 261930 Steroid Hormone Compositions in Medium Chain Oils 03/30/17 IL 157.
2018-550564 Steroid Hormone Compositions in Medium Chain Oils 03/30/17 JP 158.
10-2018-7031878 Steroid Hormone Compositions in Medium Chain Oils 03/30/17 KR
159. MX/A/2018/011705 Steroid Hormone Compositions in Medium Chain Oils 03/30/17
MX 160. 746682 Steroid Hormone Compositions in Medium Chain Oils 03/30/17 NZ
161. 2018133932 Steroid Hormone Compositions in Medium Chain Oils 03/30/17 RU
162. 2018/06414 Steroid Hormone Compositions in Medium Chain Oils 03/30/17 ZA
163. PCT/US2017/024994 Steroid Hormone Compositions in Medium Chain Oils
03/30/17 PCT 164. 20170100829 Steroid Hormone Compositions in Medium Chain Oils
04/03/17 AR

 

SCHEDULE 4.7 - 11

 

 

  Application Number Title Application Date (mm/dd/yy) Country 165. [***] [***]
[***] [***] 166. [***] [***] [***] [***] 167. [***] [***] [***] [***] 168. [***]
[***] [***] [***] 169. [***]* [***] [***] [***]

 

(D)Patent Licenses

 

1. Borrower has licensed certain Product Patents and is obligated to pay
royalties and other payments pursuant to that certain License Agreement, dated
July 30, 2018, between Borrower and The Population Council, Inc.

 

2. Borrower has licensed certain Product Patents pursuant to that certain
License and Supply Agreement, dated July 30, 2018, as amended, between Borrower
and Knight Pharmaceuticals, Inc.

 

(E)Trademarks

 

Registered Trademarks:

 

  Registration Number Trademark or Design Registration Date
(mm/dd/yy) Country 1. 4430100 BOCAGREENMD 11/05/13 US 2. 4568945 BOCAGREENMD
07/15/14 US 3. 4607073 FEPLUS 09/16/14 US 4. 4581759 FOLMAX 08/05/14 US 5.
4271087

 

[ex102001.jpg]

01/08/13 US 6. 5602058 IMVEXXY 11/06/18 US 7. 4444914 PRENA1 12/03/13 US 8.
4314431 REDICHEW 04/02/13 US 9. 4580454 THERAPEUTICSMD 08/05/14 US 10. 013048871
THERAPEUTICSMD 11/26/14 EU 11. 5714724 THERAPEUTICSMD 10/31/14 JP 12. 4580455
VITAMEDMD 08/05/14 US 13. 3842265 VITAMEDMD 10/31/10 US 14. 4271086

[ex102002.jpg]

01/08/13 US 15. 5028550 VITATRUE 08/23/16 US

 

SCHEDULE 4.7 - 12

 

 

Pending Trademark Applications or Pending Designs:

 

  Serial Number Pending Trademark or Design Filing Date
(mm/dd/yy) Country 1. 88229031

 

 

 

[ex102003.jpg]

12/13/18 US 2. 87744084 BIJUVA 10/10/14 US 3. 87916151 DUENTICA 05/10/18 US 4.
87327866 FLIRTAYIS 02/07/17 US 5. 87941900

 

 

 

 

[ex102004.jpg] 

05/30/18 US 6. 87941908

 

 

 

 

[ex102005.jpg]

05/30/18 US 7. 88125885

 

 

 

 

[ex102006.jpg] 

09/20/18 US 8. 88125894

 

 

 

 

[ex102007.jpg]

09/20/18 US

 

SCHEDULE 4.7 - 13

 

 

  Serial Number Pending Trademark or Design Filing Date
(mm/dd/yy) Country 9. 87916153 OVANATA 05/10/18 US 10. 87498387 SYMBODA 06/20/17
US 11. 87916147 SYMEPTO 05/10/18 US 12. 87916140 VIEPA 05/10/18 US 13. 87916139
XUBIVVA 05/10/18 US 14. 87916136 YUTHENA 05/10/18 US 15. 88125949 YUVVEXY
09/20/18 US 16. 87126380

[ex102008.jpg]

08/03/16 US 17. 87126398



[ex102009.jpg]

08/03/16 US 18. 1947704 BIJUVA 02/22/19 CA 19. 1947721 JOYESTA 02/22/19 CA

 

SCHEDULE 4.7 - 14

 

 

SERVICE MARKS

 

Registered Service Marks or Designs:

 

  Registration Number Service Mark or Design Registration Date
(mm/dd/yy) Country 1. 5051435 VITAMOM 09/27/16 US

 

Pending Service Mark Applications or Designs:

 

  Serial Number Pending Service Mark or Design Filing Date
(mm/dd/yy) Country 1. 87340782 BIO-IGNITE 02/17/17 US 2. 87398429 FOREVHER
04/04/17 US 3. 88346838 MENOCHOICE*** 03/19/19 US

 

(F)Trademark Licenses

 

Borrower has licensed certain trademarks under a June 13, 2014 Trademark License
Agreement with Lang Pharma Nutrition, Inc.

 

(G)Trade Secret Licenses

 

None.

 

(H)Intellectual Property Exceptions

 

None.

 

 



*** Also in International Class 09.

 

SCHEDULE 4.7 - 15

 

 

SCHEDULE 4.8
TO PLEDGE AND SECURITY AGREEMENT

 

COMMERCIAL TORT CLAIMS

 

Name of Grantor Commercial Tort Claims

 

None.

 

SCHEDULE 4.8 - 1

 

 

EXHIBIT A
TO PLEDGE AND SECURITY AGREEMENT

 

PLEDGE SUPPLEMENT

 

This PLEDGE SUPPLEMENT, dated as of ________, 20__, is delivered by [NAME OF
GRANTOR] a [NAME OF STATE OF ORGANIZATION] [entity type] (a “Additional
Grantor”) pursuant to the Pledge and Security Agreement, dated as of April 24,
2019 (as amended, restated, supplemented or otherwise modified from time to
time, the “Security Agreement”), among the Grantors party thereto from time to
time, and TPG Specialty Lending, Inc., as the Administrative Agent. Capitalized
terms used herein not otherwise defined herein shall have the meanings ascribed
thereto in the Security Agreement.

 

Additional Grantor acknowledges and agrees that such Additional Grantor shall be
a “Grantor” for all purposes under the Security Agreement and to be bound by the
terms thereof, and hereby confirms the grant to the Administrative Agent set
forth in the Security Agreement of, and does hereby grant to the Administrative
Agent, a security interest in all of Additional Grantor’s right, title and
interest in and to all Collateral to secure the Secured Obligations. Additional
Grantor represents and warrants that the attached Supplements to Schedules
accurately and completely set forth all additional information required pursuant
to the Security Agreement and hereby agrees that such Supplements to Schedules
shall constitute part of the Schedules to the Security Agreement.

 

IN WITNESS WHEREOF, Additional Grantor has caused this Pledge Supplement to be
duly executed and delivered by its duly authorized officer as of the date first
set forth above.

 

  [NAME OF ADDITIONAL GRANTOR]         By:     Name:   Title

 

EXHIBIT A - 1

 

 

EXHIBIT B
TO PLEDGE AND SECURITY AGREEMENT

 

TRADEMARK SECURITY AGREEMENT

 

This TRADEMARK SECURITY AGREEMENT (this “Agreement”), dated as of ________,
20__, is entered into by and among ______________, a ___________ (the “Grantor”)
and TPG Specialty Lending, Inc. (the “Assignee”), as Administrative Agent
pursuant to (i) that certain Pledge and Security Agreement, dated as of April
24, 2019, among the Assignee, the Grantor and the other Grantors party thereto
(as amended, restated, supplemented or otherwise modified from time to time, the
“Security Agreement”), and (ii) that certain Financing Agreement, dated as of
April 24, 2019 (as amended, restated, supplemented or otherwise modified from
time to time, the “Financing Agreement”), between, among others, certain of the
Grantor’s affiliates, the Assignee, and certain Lenders party thereto.

 

Capitalized terms not otherwise defined herein have the respective meanings
ascribed to them in the Security Agreement or the Financing Agreement, as
applicable.

 

WHEREAS, pursuant to the Security Agreement, the Grantor has granted in favor of
the Assignee a security interest in certain Collateral, including the federally
registered Trademarks set forth on Schedule A hereto as of the date hereof.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantor and the Assignee hereby agree as follows:

 

1.            Grant of Security Interest

 

(a)       Subject to the terms and conditions of the Security Agreement, to
evidence further the security interest granted by the Grantor to the Assignee
pursuant to the Security Agreement, the Grantor hereby grants to the Assignee a
security interest in all of the Grantor’s right, title and interest in, to and
under the Trademarks, whether now owned or existing or at any time hereafter
acquired or arising and wherever located, as collateral security for the prompt
and complete payment and performance when due (whether at the stated maturity,
by acceleration or otherwise) of the Grantor’s Secured Obligations. For the
purposes of this Agreement, “Trademarks” means (i) all trademarks, trade names,
corporate names, company names, business names, fictitious business names, trade
styles, service marks, logos, Internet domain names and other source or business
identifiers, and all goodwill associated therewith, now existing or hereafter
adopted or acquired, all registrations and recordings thereof, and all
applications in connection therewith, in the United States Patent and Trademark
Office or in any similar office or agency of the United States, and all
common-law rights related thereto, including, without limitation, any of the
foregoing referred to on Schedule A hereto, and (ii) the right to obtain all
renewals thereof, provided that no United States intent-to-use trademark or
service mark application shall be included in the Trademarks to the extent that,
and solely during the period in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark or
service mark application under Federal law.

 

(b)       Schedule A hereto contains a true and accurate list of all of the
Grantor’s federally registered United States registrations and applications for
registration for the Trademarks (excluding Internet domain names) existing as of
the date hereof.

 

EXHIBIT B - 1

 

 

(c)       The security interest granted hereby is granted concurrently and in
conjunction with the security interest granted to the Assignee under the
Security Agreement. In the event that any of the provisions of this Agreement
are in conflict with the Security Agreement, the provisions of the Security
Agreement shall govern.

 

2.            Modifications

 

This Agreement or any provision hereof may not be changed, waived, or terminated
except in accordance with the amendment provisions of the Financing Agreement.
In connection with the foregoing, the Grantor authorizes the Assignee, upon
notice to the Grantor, to modify this Agreement without obtaining the Grantor’s
signature to such modification, to the extent that such modification constitutes
an amendment of Schedule A hereto, to add any right, title or interest in any
Trademarks owned or subsequently acquired by the Grantor or to delete any
reference to any right, title or interest in any Trademarks in which the Grantor
no longer has or claims any right, title or interest. The Grantor additionally
agrees to execute any additional agreement or amendment hereto as may be
reasonably required by the Assignee from time to time, to subject any such owned
or subsequently acquired right, title or interest in any Trademark to the
security interests and perfection created or contemplated hereby or by the
Security Agreement.

 

3.            Applicable Law

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

 

4.            Counterparts

 

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by telecopy), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

 

  ASSIGNEE:         TPG SPECIALTY LENDING, INC.         By:       Name:    
Title:         Address of Assignee:

 

33

 

 

  GRANTOR:                 By:       Name:     Title:         Address of
Grantor:

 

33

 

 

SCHEDULE A
TO TRADEMARK SECURITY AGREEMENT

 

Schedule A to TRADEMARK SECURITY AGREEMENT

 

U.S. Registered Trademarks

 

Grantor Trademark Name Application Number Filing Date Status Registration Number
Registration Date                            

 

Applications of Registration of Trademarks

 

Exhibit B - A - 1

 

 

EXHIBIT C
TO PLEDGE AND SECURITY AGREEMENT

 

COPYRIGHT SECURITY AGREEMENT

 

This COPYRIGHT SECURITY AGREEMENT (this “Agreement”), dated as of ________,
20__, is entered into by and among ______________, a ___________ (the “Grantor”)
and TPG Specialty Lending, Inc. (the “Assignee”), as Administrative Agent
pursuant to (i) that certain Pledge and Security Agreement, dated as of April
24, 2019, among the Assignee, the Grantor and the other Grantors party thereto
(as amended, restated, supplemented or otherwise modified from time to time, the
“Security Agreement”), and (ii) that certain Financing Agreement, dated as of
April 24, 2019 (as amended, restated, supplemented or otherwise modified from
time to time, the “Financing Agreement”), between, among others, certain of the
Grantor’s affiliates, the Assignee, and certain Lenders party thereto.

 

Capitalized terms not otherwise defined herein have the respective meanings
ascribed to them in the Security Agreement or the Financing Agreement, as
applicable.

 

WHEREAS, pursuant to the Security Agreement, the Grantor has granted in favor of
the Assignee a security interest in certain Collateral, including the Copyrights
and the applications and registrations set forth on Schedule A hereto as of the
date hereof, and all proceeds thereof, including, without limitation, any and
all causes of action which may exist by reason of infringement thereof and any
and all damages arising from past, present and future violations thereof.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantor and the Assignee hereby agree as follows:

 

1.            Grant of Security Interest

 

(a)       Subject to the terms and conditions of the Security Agreement, to
evidence further the security interest granted by the Grantor to the Assignee
pursuant to the Security Agreement, the Grantor hereby grants to the Assignee a
security interest in all of the Grantor’s right, title and interest in, to and
under the Copyrights, whether now owned or existing or at any time hereafter
acquired or arising and wherever located, as collateral security for the prompt
and complete payment and performance when due (whether at the stated maturity,
by acceleration or otherwise) of the Grantor’s Secured Obligations. For the
purposes of this Agreement, “Copyrights” means (i) all copyrights arising under
the laws of the United States, any other country or any political subdivision
thereof, whether registered or unregistered and whether published or unpublished
(including, without limitation, those listed on Schedule A), all computer
programs, computer databases, computer program flow diagrams, source codes,
object codes and all tangible property embodying or incorporating any
copyrights, all registrations and recordings thereof, and all applications in
connection therewith, including, without limitation, all registrations,
recordings and applications in the United States Copyright Office, and (ii) the
right to obtain all renewals thereof.

 

(b)       Schedule A hereto contains a true and accurate list of all of the
Grantor’s federally registered United States registrations and applications for
registration for the Copyrights existing as of the date hereof.

 

Exhibit C - 1

 

 

(c)       The security interest granted hereby is granted concurrently and in
conjunction with the security interest granted to the Assignee under the
Security Agreement. In the event that any of the provisions of this Agreement
are in conflict with the Security Agreement, the provisions of the Security
Agreement shall govern.

 

2.            Modifications

 

This Agreement or any provision hereof may not be changed, waived, or terminated
except in accordance with the amendment provisions of the Financing Agreement.
In connection with the foregoing, the Grantor authorizes the Assignee, upon
notice to the Grantor, to modify this Agreement without obtaining the Grantor’s
signature to such modification, to the extent that such modification constitutes
an amendment of Schedule A hereto, to add any right, title or interest in any
Copyrights owned or subsequently acquired by the Grantor or to delete any
reference to any right, title or interest in any Copyrights in which the Grantor
no longer has or claims any right, title or interest. The Grantor additionally
agrees to execute any additional agreement or amendment hereto as may be
reasonably required by the Assignee from time to time, to subject any such owned
or subsequently acquired right, title or interest in any Copyright to the
security interests and perfection created or contemplated hereby or by the
Security Agreement.

 

3.            Applicable Law

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

 

4.            Counterparts

 

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by telecopy), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

 

  ASSIGNEE:         TPG SPECIALTY LENDING, INC.         By:       Name:    
Title:         Address of Assignee:

 

Exhibit C - 3

 

 

  GRANTOR:                 By:       Name:     Title:         Address of
Grantor:

 

Exhibit C - 3

 

 

SCHEDULE A
TO COPYRIGHT SECURITY AGREEMENT

 

Schedule A to COPYRIGHT SECURITY AGREEMENT

 

U.S. Registered Copyrights

 

Title Application Number Filing Date Status Registration Number Registration
Date                                                

 

Applications of Registration of Copyrights

 

Owner Application Number Filing Date Status Registration Number Registration
Date                                    

 

Exhibit C-A - 1

 

 

EXHIBIT D
TO PLEDGE AND SECURITY AGREEMENT

 

PATENT SECURITY AGREEMENT

 

This PATENT SECURITY AGREEMENT (this “Agreement”), dated as of ________, 20__,
is entered into by and among ______________, a ___________ (the “Grantor”) and
TPG Specialty Lending, Inc. (the “Assignee”), as Administrative Agent pursuant
to (i) that certain Pledge and Security Agreement, dated as of April 24, 2019,
among the Assignee, the Grantor and the other Grantors party thereto (as
amended, restated, supplemented or otherwise modified from time to time, the
“Security Agreement”), and (ii) that certain Financing Agreement, dated as of
April 24, 2019 (as amended, restated, supplemented or otherwise modified from
time to time, the “Financing Agreement”), between, among others, certain of the
Grantor’s affiliates, the Assignee, and certain Lenders party thereto.

 

Capitalized terms not otherwise defined herein have the respective meanings
ascribed to them in the Security Agreement or the Financing Agreement, as
applicable.

 

WHEREAS, pursuant to the Security Agreement, the Grantor has granted in favor of
the Assignee a security interest in certain Collateral, including the federally
registered Patents set forth on Schedule A hereto as of the date hereof.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantor and the Assignee hereby agree as follows:

 

1.            Grant of Security Interest

 

(a)       Subject to the terms and conditions of the Security Agreement, to
evidence further the security interest granted by the Grantor to the Assignee
pursuant to the Security Agreement, the Grantor hereby grants to the Assignee a
security interest in all of the Grantor’s right, title and interest in, to and
under the Patents, whether now owned or existing or at any time hereafter
acquired or arising and wherever located, as collateral security for the prompt
and complete payment and performance when due (whether at the stated maturity,
by acceleration or otherwise) of the Grantor’s Secured Obligations. For the
purposes of this Agreement, “Patents” means (i) all letters patent of the United
States, all reissues and extensions thereof and all goodwill associated
therewith, including, without limitation, any of the foregoing referred to on
Schedule A hereto, (ii) all applications for letters patent of the United
States, continuations and continuations-in-part thereof, including, without
limitation, any of the foregoing referred to on Schedule A hereto, and (iii) all
rights to obtain any reissues or extensions of the foregoing.

 

(b)       Schedule A hereto contains a true and accurate list of all of the
Grantor’s federally registered United States registrations and applications for
registration for the Patents existing as of the date hereof.

 

(c)       The security interest granted hereby is granted concurrently and in
conjunction with the security interest granted to the Assignee under the
Security Agreement. In the event that any of the provisions of this Agreement
are in conflict with the Security Agreement, the provisions of the Security
Agreement shall govern.

 

Exhibit D - 1

 

 

2.            Modifications

 

This Agreement or any provision hereof may not be changed, waived, or terminated
except in accordance with the amendment provisions of the Financing Agreement.
In connection with the foregoing, the Grantor authorizes the Assignee, upon
notice to the Grantor, to modify this Agreement without obtaining the Grantor’s
signature to such modification, to the extent that such modification constitutes
an amendment of Schedule A hereto, to add any right, title or interest in any
Patents owned or subsequently acquired by the Grantor or to delete any reference
to any right, title or interest in any Patents in which the Grantor no longer
has or claims any right, title or interest. The Grantor additionally agrees to
execute any additional agreement or amendment hereto as may be reasonably
required by the Assignee from time to time, to subject any such owned or
subsequently acquired right, title or interest in any Patent to the security
interests and perfection created or contemplated hereby or by the Security
Agreement.

 

3.            Applicable Law

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

 

4.            Counterparts

 

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by telecopy), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

 

  ASSIGNEE:         TPG SPECIALTY LENDING, INC.         By:       Name:    
Title:         Address of Assignee:

 

  GRANTOR:        

 

Exhibit D -1

 

 

  By:         Name:     Title:         Address of Grantor:

 

Exhibit D -2

 

 

SCHEDULE A
TO PATENT SECURITY AGREEMENT

 

Schedule A to PATENT SECURITY AGREEMENT

 

U.S. Registered Patents

 

Title Application Number Filing Date Status Patent Number Registration Date    
                                           

 

Exhibit D-A - 1

 